Exhibit 10.2

Certain information in this document, marked with “[***]”, has been omitted
because it both (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

Execution Version

 

 

CREDIT AGREEMENT

Between

FREIGHTCAR AMERICA LEASING 1, LLC,

A Delaware Limited Liability Company

“As Borrower”

and

M & T BANK,

A New York banking corporation

“As Lender”

Dated: To Be Effective As Of April 16, 2019

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

    CERTAIN DEFINITIONS; RULES OF CONSTRUCTION

   1

    SECTION 1.01.

  

    CERTAIN DEFINITIONS

   1

    SECTION 1.02.

  

    TERMS GENERALLY

   21

    SECTION 1.03.

  

    ACCOUNTING PRINCIPLES

   21

ARTICLE 2

  

    CREDIT FACILITIES

   22

    SECTION 2.01.

  

    CREDIT FACILITY AND LOANS

   22

2.01.1.

  

Note

   22

2.01.2.

  

Procedure For Loan Borrowings

   22

2.01.3.

  

Borrowing Base Requests

   22

2.01.4.

  

Repayment Of The Loans

   24

2.01.5.

  

Permitted Purposes of the Credit Facility and the Loans

   24

2.01.6.

  

Prepayment.

   24

    SECTION 2.02.

  

    INTEREST TERMS APPLICABLE TO THE CREDIT FACILITY AND THE LOANS

   24

2.02.1.

  

LIBOR Rate Loans

   24

2.02.2.

  

Base Rate Loans

   24

2.02.3.

  

Availability of LIBOR

   25

2.02.4.

  

Illegality

   25

2.02.5.

  

Breakage Costs

   25

2.02.6.

  

Default Interest; Interest After Judgment

   26

2.02.7.

  

Calculation Of Interest

   26

2.02.8.

  

Maximum Rate Of Interest

   26

2.02.9.

  

Late Payment Charges

   26

    SECTION 2.03.

  

    APPLICATION OF PAYMENTS

   26

    SECTION 2.04.

  

    INCREASED COSTS

   27

2.04.1.

  

Increased Costs Generally

   27

2.04.2.

  

Capital Requirements

   27

2.04.3.

  

Certificate for Reimbursement

   27

2.04.4.

  

Delay in Requests

   27

    SECTION 2.05.

  

    TAXES

   28

2.05.1.

  

Payment Free of Taxes

   28

2.05.2.

  

Payment of Other Taxes by the Loan Parties

   28

2.05.3.

  

Indemnification by the Loan Parties

   28

2.05.4.

  

Evidence of Payments

   28

2.05.5.

  

Status of Lender

   28

2.05.6.

  

Treatment of Certain Refunds

   30

2.05.7.

  

Survival

   31

    SECTION 2.06.

  

    PAYMENTS

   31

    SECTION 2.07.

  

    ADVANCEMENTS

   31

    SECTION 2.08.

  

    SWAP OBLIGATIONS; KEEPWELL

   31

ARTICLE 3

  

    REPRESENTATIONS AND WARRANTIES

   31

    SECTION 3.01.

  

    ORGANIZATION AND QUALIFICATION

   32

    SECTION 3.02.

  

    CAPITALIZATION AND OWNERSHIP

   32

    SECTION 3.03.

  

    SUBSIDIARIES

   32

    SECTION 3.04.

  

    POWER AND AUTHORITY

   32

    SECTION 3.05.

  

    VALIDITY AND BINDING EFFECT

   32

    SECTION 3.06.

  

    NO CONFLICT

   33

    SECTION 3.07.

  

    LITIGATION

   33

    SECTION 3.08.

  

    FINANCIAL CONDITION; FINANCIAL PROJECTIONS

   33

3.08.1.

  

Financial Information

   33

3.08.2.

  

Books and Records

   33

3.08.3.

  

Absence of Material Liability

   33

 

i



--------------------------------------------------------------------------------

3.08.4.

  

Financial Projections

   33

    SECTION 3.09.

  

    MARGIN STOCK

   34

    SECTION 3.10.

  

    FULL DISCLOSURE

   34

    SECTION 3.11.

  

    TAX RETURNS AND PAYMENTS

   34

    SECTION 3.12.

  

    CONSENTS AND APPROVALS

   34

    SECTION 3.13.

  

    NO EVENT OF DEFAULT; COMPLIANCE WITH INSTRUMENTS

   34

    SECTION 3.14.

  

    COMPLIANCE WITH LAWS

   34

    SECTION 3.15.

  

    ERISA COMPLIANCE

   34

3.15.1.

  

Plans and Contributions

   34

3.15.2.

  

Pending Claims

   35

3.15.3.

  

ERISA Events

   35

    SECTION 3.16.

  

    TITLE TO PROPERTIES

   35

    SECTION 3.17.

  

    INSURANCE

   35

    SECTION 3.18.

  

    EMPLOYMENT MATTERS

   35

    SECTION 3.19.

  

    SOLVENCY

   35

    SECTION 3.20.

  

    MATERIAL CONTRACTS

   36

    SECTION 3.21.

  

    PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

   36

    SECTION 3.22.

  

    LIENS

   36

    SECTION 3.23.

  

    ENVIRONMENTAL COMPLIANCE

   36

    SECTION 3.24.

  

    ANTI-MONEY LAUNDERING; INTERNATIONAL TRADE LAW COMPLIANCE; ANTI-TERRORISM

   36

    SECTION 3.25.

  

    INVESTMENT COMPANY ACT

   36

    SECTION 3.26.

  

    MANAGEMENT AGREEMENTS

   36

    SECTION 3.27.

  

    NO MATERIAL ADVERSE EVENT

   37

ARTICLE 4

  

    CONDITIONS PRECEDENT

   37

    SECTION 4.01.

  

    CONDITIONS TO CLOSING

   37

4.01.1.

  

Closing Submissions

   37

4.01.2.

  

Commitment Fee

   38

4.01.3.

  

Lender Expenses

   38

    SECTION 4.02.

  

    CONDITIONS PRECEDENT TO ADVANCES OF PROCEEDS OF LOANS AFTER CLOSING DATE

   38

4.02.1.

  

Representations And Warranties

   38

4.02.2.

  

Absence Of Defaults And Events Of Default

   38

4.02.3.

  

No Material Adverse Event

   38

4.02.4.

  

Loan Request and Borrowing Base Requirements

   38

ARTICLE 5

  

    AFFIRMATIVE COVENANTS

   39

    SECTION 5.01.

  

    PAYMENT AND PERFORMANCE

   39

    SECTION 5.02.

  

    INSURANCE

   39

    SECTION 5.03.

  

    [RESERVED]

   39

    SECTION 5.04.

  

    NOTICE OF LITIGATION AND PROCEEDINGS

   39

    SECTION 5.05.

  

    PAYMENT OF LIABILITIES TO THIRD PERSONS

   39

    SECTION 5.06.

  

    NOTICE OF CHANGE OF BUSINESS LOCATION OR OF JURISDICTION OF ORGANIZATION;
NOTICE OF NAME CHANGE OR ANY CHANGE IN OWNERSHIP

   40

    SECTION 5.07.

  

    PAYMENT OF TAXES

   40

    SECTION 5.08.

  

    NOTICE OF EVENTS AFFECTING COLLATERAL

   40

    SECTION 5.09.

  

    REPORTING REQUIREMENTS

   41

5.09.1.

  

Annual Financial Statements

   41

5.09.2.

  

Monthly Financial Statements

   41

5.09.3.

  

Borrowing Base Certificate

   41

5.09.4.

  

Compliance Certificate

   41

5.09.5.

  

Receivables And Accounts Payable Reports

   41

5.09.6.

  

Budget and Projections

   41

5.09.7.

  

Management Changes

   41

5.09.8.

  

Notice of Defaults and Events of Default

   42

5.09.9.

  

[Reserved]

   42

5.09.10.

  

ERISA Event

   42

 

ii



--------------------------------------------------------------------------------

5.09.11.

  

Reportable Anti-Terrorism Compliance Event

   42

5.09.12.

  

[Reserved.]

   42

5.09.13.

  

General Information

   42

    SECTION 5.10.

  

    PRESERVATION OF EXISTENCE, ETC.

   42

    SECTION 5.11.

  

    MAINTENANCE OF ASSETS AND PROPERTIES, BOOKS, RECORDS, AND ACCOUNTS

   42

    SECTION 5.12.

  

    COMPLIANCE WITH LAWS

   42

    SECTION 5.13.

  

    INSPECTION RIGHTS

   42

    SECTION 5.14.

  

    ENVIRONMENTAL MATTERS AND INDEMNIFICATION

   43

    SECTION 5.15.

  

    LEASE AGREEMENTS

   43

    SECTION 5.16.

  

    MANAGEMENT AGREEMENTS

   43

    SECTION 5.17.

  

    BORROWING BASE REQUIREMENTS

   43

    SECTION 5.18.

  

    POST-CLOSING DELIVERABLES

   43

ARTICLE 6

  

    NEGATIVE COVENANTS

   44

    SECTION 6.01.

  

    LIENS

   44

    SECTION 6.02.

  

    INVESTMENTS AND LOANS

   44

    SECTION 6.03.

  

    INDEBTEDNESS

   44

    SECTION 6.04.

  

    FUNDAMENTAL CHANGES

   44

    SECTION 6.05.

  

    DISPOSITIONS

   44

    SECTION 6.06.

  

    RESTRICTED PAYMENTS

   45

    SECTION 6.07.

  

    CHANGE IN NATURE OF BUSINESS

   45

    SECTION 6.08.

  

    TRANSACTIONS WITH AFFILIATES

   45

    SECTION 6.09.

  

    BURDENSOME AGREEMENTS; NEGATIVE PLEDGES

   46

    SECTION 6.10.

  

    USE OF PROCEEDS

   46

    SECTION 6.11.

  

    INTEREST COVERAGE RATIO

   46

ARTICLE 7

  

    EVENTS OF DEFAULT

   46

    SECTION 7.01.

  

    FAILURE TO PAY

   46

    SECTION 7.02.

  

    VIOLATION OF COVENANTS

   46

    SECTION 7.03.

  

    REPRESENTATION OR WARRANTY

   47

    SECTION 7.04.

  

    CROSS DEFAULT

   47

    SECTION 7.05.

  

    JUDGMENTS

   47

    SECTION 7.06.

  

    LEVY BY JUDGMENT CREDITOR

   47

    SECTION 7.07.

  

    INVOLUNTARY INSOLVENCY PROCEEDINGS

   48

    SECTION 7.08.

  

    VOLUNTARY INSOLVENCY PROCEEDINGS

   48

    SECTION 7.09.

  

    ATTEMPT TO TERMINATE OR LIMIT GUARANTIES

   48

    SECTION 7.10.

  

    INABILITY TO PAY DEBTS

   48

    SECTION 7.11.

  

    ERISA

   48

    SECTION 7.12.

  

    INJUNCTION

   48

    SECTION 7.13.

  

    CHANGE IN CONTROL

   48

ARTICLE 8

  

    RIGHTS AND REMEDIES OF CREDIT PARTIES ON THE OCCURRENCE OF AN EVENT OF
DEFAULT

   49

    SECTION 8.01.

  

    LENDER’S SPECIFIC RIGHTS AND REMEDIES

   49

    SECTION 8.02.

  

    AUTOMATIC ACCELERATION

   49

    SECTION 8.03.

  

    [RESERVED]

   49

    SECTION 8.04.

  

    REMEDIES CUMULATIVE

   49

    SECTION 8.05.

  

    EQUITY CURE

   49

ARTICLE 9

  

    MISCELLANEOUS

   50

    SECTION 9.01.

  

    NOTICES

   50

    SECTION 9.02.

  

    COURSE OF CONDUCT

   50

    SECTION 9.03.

  

    EXPENSES

   51

    SECTION 9.04.

  

    INDEMNITY

   51

    SECTION 9.05.

  

    WAIVER OF CLAIMS

   51

    SECTION 9.06.

  

    SUCCESSORS AND ASSIGNS

   51

 

iii



--------------------------------------------------------------------------------

9.06.1.

  

Successors and Assigns Generally

     52  

9.06.2.

  

Assignment by the Lender

     52  

9.06.3.

  

Participations

     52  

9.06.4.

  

Approval by Borrower

     52  

9.06.5.

  

Pledge

     52  

    SECTION 9.07.

  

    SURVIVAL

     52  

    SECTION 9.08.

  

    COUNTERPARTS AND INTEGRATION

     53  

    SECTION 9.09.

  

    ELECTRONIC EXECUTION

     53  

    SECTION 9.10.

  

    SEVERABILITY

     53  

    SECTION 9.11.

  

    GOVERNING LAW

     53  

    SECTION 9.12.

  

    JURISDICTION

     53  

    SECTION 9.13.

  

    VENUE

     53  

    SECTION 9.14.

  

    SERVICE OF PROCESS

     54  

    SECTION 9.15.

  

    WAIVER OF JURY TRIAL

     54  

    SECTION 9.16.

  

    TIME

     54  

    SECTION 9.17.

  

    ACKNOWLEDGMENTS

     54  

    SECTION 9.18.

  

    TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

     54  

    SECTION 9.19.

  

    USA PATRIOT ACT NOTICE

     55  

EXHIBITS

     

Exhibit A

       Eligible Railcar Advance Rate Table   

Exhibit B

       Form of Borrowing Base Certificate   

Exhibit C

       Form of Compliance Certificate   

Exhibit D

       Form of Guaranty Agreement   

Exhibit E

       Form of Note   

Exhibit F

       Form of Loan Request   

Exhibit G

       Form of Notice and Acknowledgment   

Exhibit H-1

       Certificate pursuant to §881(c)   

Exhibit H-2

       U.S. Tax Compliance Certificate   

Exhibit H-3

       U.S. Tax Compliance Certificate   

Exhibit H-4

       U.S. Tax Compliance Certificate   

SCHEDULES

     

Schedule 3.20

       Material Contracts   

Schedule 3.26

       Management Agreements   

Schedule 6.03

       Indebtedness   

Schedule 6.08

       Transactions with Affiliates   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated to be effective as of April 16, 2019, by and
between FREIGHTCAR AMERICA LEASING 1, LLC, a Delaware limited liability company
(the “Borrower”), and M & T BANK, a New York banking corporation (the “Lender”).

RECITALS:

The Borrower has requested that the Lender extend loans and other financial
accommodations to the Borrower as more particularly described in this Credit
Agreement.

The Lender has agreed to provide such loans and financial accommodations to the
Borrower in accordance with the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other valuable consideration, and intending to be
legally bound hereby, the parties hereby covenant and agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS; RULES OF CONSTRUCTION

Section 1.01.    Certain Definitions. In addition to the terms defined elsewhere
in this Agreement, the following terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

“Acceptance Fee” means a fee in the amount of Two Thousand Five Hundred Dollars
($2,500.00) payable by the Borrower to the Lender (and as a condition precedent
thereto) each time a new group of Railcars for a particular lease (whether
through one or more schedules) has been accepted by the Lender to the Borrowing
Base.

“Account” means any “account” within the meaning of that term under the Uniform
Commercial Code.

“Account Debtor” means any “account debtor” within the meaning of that term
under the Uniform Commercial Code, including any Person who is obligated to pay
an Account.

“Adjusted Base Rate” means the rate per annum equal to one (1) percentage point
above the Base Rate.

“Adjusted LIBOR Rate” means a fluctuating interest rate per annum that is equal
to the LIBOR Rate, adjusted daily, plus Two Hundred Five (205) Basis Points.

“Advance Rate” means a percentage of the Fair Market Value of the Eligible
Railcars, which shall be limited to not more than eighty-five percent (85%) of
the Fair Market Value of such Eligible Railcars in the discretion of the Lender,
provided that the Lender shall endeavor to comply (but shall not be obligated to
strictly comply) with the advance rate and Railcar type table attached hereto as
Exhibit A. The Advance Rate shall be limited to no more than sixty-five (65%)
for Eligible Railcars without an attached lease.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as it may be amended or modified from
time to time, together with all schedules and exhibits hereto.

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Appraisal” means an appraisal addressed to the Lender for the benefit of the
Lender, performed by a recognized equipment appraiser with demonstrable
experience in appraising Railcars approved by the Lender in its reasonable
discretion, and which appraisal is otherwise satisfactory to the Lender, in
order to determine the Fair Market Value of Railcars to be financed by the
Lender. For the avoidance of doubt, Railroad Appraisal Associates, Biggs
Appraisal Service, and RailSolutions, Inc. have been pre-approved as acceptable
appraisers.

“Approved Fund” means a Fund that is administered or managed by (a) the Lender,
(b) an Affiliate of the Lender, or (c) an entity or an Affiliate of an entity
that administers or manages the Lender.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Authorized Person” means, with respect to any Person (other than a natural
Person), any officer, partner, manager, member, or other representative
authorized to act on behalf of such Person and shall include, with respect to
any Loan Party, those Persons duly designated as such in any incumbency
certificates delivered to the Lender from time to time. Notwithstanding that
individual names of Authorized Persons may have been provided to the Lender, the
Lender shall be permitted at any time to rely solely on an individual’s title to
ascertain whether that individual is an Authorized Person.

“Availability” means the lesser of (a) the Commitment Amount or (b) the
Borrowing Base.

“Bank Products” means any one or more of the following types of services or
facilities extended by the Lender or by an Affiliate of the Lender to the
Borrower or other Loan Party: treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
returned items, any direct debit arrangement, overdrafts and interstate
depository network services).

“Bankruptcy Code” means the bankruptcy code of the United States of America
codified in Title 11 of the United States Code.

“Base Rate” means, for any day, the fluctuating rate per annum equal to the
highest of (a) the Prime Rate for such day, (b) the Federal Funds Rate in effect
on such day plus fifty (50) Basis Points, and (c) the one-month LIBOR Rate,
determined on a daily basis, plus one hundred fifty (150)

 

2



--------------------------------------------------------------------------------

Basis Points. Any change in the Base Rate shall be effective on the opening of
business on the day of such change.

“Base Rate Loan” means any Loan advanced under the Credit Facility which accrues
interest at the Adjusted Base Rate, as determined by the Lender.

“Basis Point” means one one-hundredth (.01) of one percent.

“Borrowing Base” means the sum of the Borrowing Base Values for all Eligible
Railcars.

“Borrowing Base Certificate” means a Borrowing Base Certificate substantially in
the form of Exhibit B attached hereto or in such other form as approved by the
Lender.

“Borrowing Base Request Documentation and Requirements” has the meaning given to
such term in Section 2.01.3 of this Agreement.

“Borrowing Base Value” means, with respect to each Eligible Railcar, the Advance
Rate multiplied by the lesser of Transfer Price or the Fair Market Value, as the
case may be. The Borrowing Base Value of (a) Eligible Railcars without attached
leases is limited to ten percent (10%) of the Borrowing Base, and (b) Eligible
Railcars that are “remanufactured” Railcar units is limited to twenty percent
(20%) of the Borrowing Base.

“Borrowing Date” means, any Business Day specified in a Loan Request in
accordance with Section 2.01.2 of this Agreement as a date on which the Borrower
has requested that the Lender advance a Loan under the Credit Facility.

“Business Day” means (a) any New York Business Day, and (b) if the applicable
Business Day relates to any day for the determination of a LIBOR Rate, any day
that satisfies the conditions of clause (a) above which is also a London
Business Day.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, limited liability
company interests or membership interests, and (e) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Loan Parties free and clear of all Liens (other than
Permitted Encumbrances): (a) readily marketable obligations issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than three hundred sixty
(360) days from the date of acquisition thereof; provided that the full faith
and credit of the United States is pledged in support thereof; (b) time deposits
with, or insured certificates of deposit or bankers’ acceptances of, any
commercial bank that (i) (A) is the Lender or (B) is organized under the laws of
the United States, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia, and is a
member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than ninety (90) days from the date of acquisition
thereof; (c) commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1”

 

3



--------------------------------------------------------------------------------

(or the then equivalent grade) by S&P, in each case with maturities of not more
than two hundred seventy (270) days from the date of acquisition thereof; and
(d) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition.

“Casualty Event” means with respect to any of the Collateral (a) any loss of,
loss of use of, or damage to, theft or disappearance of such Collateral for
which any Loan Party receives any insurance proceeds (including Railcar
Insurance Proceeds), (b) any condemnation, confiscation, or other taking by a
Governmental Authority under a power of eminent domain or otherwise of such
Collateral for which any Loan Party receives proceeds or other compensation,
(c) any event under a Lease Agreement that would give rise to the applicable
lessee’s obligation thereunder to make a payment of the value of any Railcar
under the terms of the Lease Agreement, or (d) any other event with respect to
any of the Collateral for which any Loan Party receives insurance proceeds
(including Railcar Insurance Proceeds), or proceeds of a condemnation or eminent
domain award or other compensation.

“CEA” means the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from
time to time, and any successor statute.

“CFTC” means the Commodity Future Trading Commission.

“Change in Control” means any event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Ultimate Parent entitled to vote for members of the board of directors or
equivalent governing body of the Ultimate Parent on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right);

(b)        during any period of twenty-four (24) consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
the Ultimate Parent cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election, appointment or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election, appointment or nomination at least a
majority of that board or equivalent governing body or (iii) whose election,
appointment or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election, appointment or nomination at least a majority of
that board or equivalent governing body;

(c)        Ultimate Parent (A) ceases to own, directly or indirectly, all of the
legal and beneficial interests in the Capital Stock of the Guarantor, free and
clear of all Liens (except Liens in favor of the Lender), (B) enters into a
voting trust or other agreement which in any way (1) limits its ability to
exercise the voting power with respect to the Capital Stock of the Guarantor or
(2) transfers any of the economic benefits of ownership of such Capital Stock to
any other Person with the effect that Ultimate

 

4



--------------------------------------------------------------------------------

Parent ceases to maintain all of the benefits of ownership of the Capital Stock
of the Guarantor, or (C) ceases to possess, directly or indirectly, a
Controlling influence over the Guarantor; or

(d)        The Guarantor (A) ceases to own, directly or indirectly, all of the
legal and beneficial interests in the Capital Stock of the Borrower, free and
clear of all Liens (except Liens in favor of the Lender), (B) enters into a
voting trust or other agreement which in any way (1) limits its ability to
exercise the voting power with respect to the Capital Stock of the Borrower or
(2) transfers any of the economic benefits of ownership of such Capital Stock to
any other Person with the effect that the Guarantor ceases to maintain all of
the benefits of ownership of the Capital Stock of the Borrower, or (C) ceases to
possess, directly or indirectly, a Controlling influence over the Borrower.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation, or treaty, or in the
administration, interpretation, implementation, or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued or
promulgated in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Closing” means the execution and delivery of this Agreement by the parties
hereto and satisfaction of all conditions precedent set forth in, and in
accordance with, Section 4.01 of this Agreement, or waiver thereof by the Lender
in accordance with this Agreement.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means (a) all Railcars held from time to time by the Borrower,
together with all accessions, additions, improvements and other equipment or
components of any nature from time to time incorporated or installed therein
which are property of the Borrower, and all replacements and substitutions
therefor, (b) all Lease Agreements and Lease Payments pertaining to such
Railcars, and (c) all of the other tangible and intangible assets and personal
property of the Loan Parties which are or are intended under the terms of the
Security Documents to be subject to Liens in favor of the Lender from time to
time to secure the Obligations.

“Collateral Information Certificate” means the Collateral Information
Certificate of even date herewith prepared, executed and delivered by an
Authorized Person of the Borrower.

“Commitment Amount” means Forty Million Dollars ($40,000,000.00).

“Commitment Fee” means a fee payable by the Borrower to the Lender on the
Closing Date in an amount equal to Forty Thousand Dollars ($40,000.00), Ten
Thousand Dollars ($10,000.00) of which was paid to the Lender prior to the
Closing Date. The Commitment Fee shall be deemed to have been earned in full by
the Lender on the Closing Date. The Commitment Fee is not intended to be a
payment of any Lender Expenses and shall be payable in full independent of the
aggregate amount of the Loans ultimately advanced to the Borrower under the
Credit Facility, even if that amount is less than the aggregated stated
principal amount of the Note.

 

5



--------------------------------------------------------------------------------

“Commitment Period” means with respect to the Credit Facility, the period from
and including the Closing Date to but not including the Maturity Date.

“Compliance Certificate” means a certificate provided by the Borrower in
accordance with the requirements of Section 5.09.4 of this Agreement
substantially in the form of Exhibit C attached hereto, certified by the Chief
Executive Officer or Chief Financial Officer of the Ultimate Parent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contamination” means the presence of any Hazardous Materials at any Property
which may require investigation, clean-up or remediation under any Environmental
Law.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means (a) the Borrower, the Guarantor, and any pledgors of
Collateral and (b) each Person that, directly or indirectly, is in Control of a
Person described in clause (a) above.

“Credit Documents” means collectively, this Agreement, the Note, the Guaranty
Agreement, the Security Documents, and all agreements, instruments,
certificates, and documents evidencing or securing the Obligations, and all
amendments, supplements and other modifications thereto.

“Credit Facility” means the revolving credit facility made available by the
Lender to the Borrower in accordance with Section 2.01 of this Agreement, and on
the terms and subject to the conditions set forth in this Agreement and the
other Credit Documents, in the maximum stated principal amount at any one time
outstanding equal to the Commitment Amount.

“Default” means any occurrence, event or condition which with notice, the
passage of time, or both would constitute an Event of Default.

“Default Rate” means the per annum rate of interest equal to two (2) percentage
points per year above the greater of (a) the Adjusted LIBOR Rate or (b) the
Adjusted Base Rate.

“Delaware Divided LLC” means any limited liability company organized or formed
under the laws of the State of Delaware upon the consummation of a Delaware LLC
Division.

“Delaware LLC Division” means the statutory division of any limited liability
company organized or formed under the laws of the State of Delaware into two or
more limited liability companies pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction or any disposition of property to
a Delaware Divided LLC pursuant to a Delaware LLC Division) of any real or
personal property by the Borrower or other Loan Party, including any sale,
assignment, transfer or other disposal, with or without recourse, of any
Collateral in the Borrowing Base and of any leases, chattel paper, notes or
accounts receivable, or any rights and claims associated therewith.

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

 

6



--------------------------------------------------------------------------------

“Eligibility Date” means, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Credit Document (including a grant of
a security interest or other Lien) becomes effective with respect to such Swap.
For the avoidance of doubt, the Eligibility Date shall be the date such Swap
becomes effective if this Agreement or any other Credit Document is then in
effect with respect to such Loan Party; otherwise, it shall be the Closing Date
with respect to the Borrower or with respect to any other Loan Party the date of
execution and delivery of the applicable Credit Documents or the date the grant
of a security interest or other Lien by such Loan Party becomes effective unless
such Credit Documents specify a subsequent effective date.

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligible Railcar” means each of the Railcars held by the Borrower, that comply
with criteria established in this Agreement and the other Credit Documents, and
have been approved by the Lender, in its sole discretion, to be incorporated
into the Borrowing Base. Eligible Railcars in no event shall be deemed eligible
unless the Railcars are either (a) newly manufactured by the Ultimate Parent and
have not been previously used or registered other than to the Borrower at the
time of acquisition or (b) remanufactured by the Ultimate Parent and not
registered other than to the Borrower at the time of inclusion in the Borrowing
Base, and in each case, acquired by the Borrower from the Ultimate Parent at the
Transfer Price.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Cure” has the meaning given such term in Section 8.05 of this Agreement.

“Equity Interest” means, with respect to any Person, the Capital Stock of such
Person, warrants, options or other rights for the purchase or acquisition from
such Person of Capital Stock of such Person, securities convertible into or
exchangeable for Capital Stock of such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all other ownership or profit interests in such Person, whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common Control with any Loan Party or any Subsidiary thereof within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

7



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan, (d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan, (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan, or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate.

“Event of Default” has the meaning given to such term in Article 7 of this
Agreement.

“Excluded Swap Liabilities” means, with respect to any Loan Party, each of its
Swap Obligations if, and only to the extent that, all or any portion of this
Agreement or any other Credit Document that relates to such Swap Obligation
(including any guarantee thereof or the granting of a security interest or other
Lien to secure such Swap Obligation) is or becomes illegal under the CEA, or any
rule, regulation or order of the CFTC, solely by virtue of such Loan Party’s
failure to qualify as an Eligible Contract Participant on the Eligibility Date
for such Swap. Notwithstanding anything to the contrary contained in the
foregoing or in any other provision of this Agreement or any other Credit
Document, the foregoing is subject to the following provisos: (a) if a Swap
Obligation arises under a master agreement governing more than one Swap, this
definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which a guarantee of payment or the granting of a
security interest or other Lien is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a co-borrower agreement or a
guarantee of a Swap Obligation would cause such obligation to be an Excluded
Swap Liability but the grant of a security interest or other Lien would not
cause such obligation to be an Excluded Swap Liability, such Swap Obligation
shall constitute an Excluded Swap Liability for purposes of the co-borrower
agreement or the guaranty (as applicable) but not for purposes of the grant of
the security interest or other Lien, and (c) if a Swap Obligation would be an
Excluded Swap Liability with respect to one or more of the Loan Parties, but not
all of them, the definition of Excluded Swap Liabilities with respect to each
such Loan Party shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Swap Liabilities with respect to such Loan
Party, and (ii) the particular Loan Party with respect to which such Swap
Obligations constitute Excluded Swap Liabilities.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender
under any Credit Document, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of the Lender being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in a Loan pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.05, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply

 

8



--------------------------------------------------------------------------------

with Section 2.05.5 (Status of Lender) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Fair Market Value” means an amount equal to the value that would be obtained in
an arm’s length transaction between willing, able and knowledgeable parties
acting prudently with an absence of duress and with a reasonable period of time
available for marketing, as determined by an Appraisal, or in an amount
determined by the Lender in its discretion.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum, (rounded, if
necessary, to the next greater 1/100 of 1%) determined (which determination
shall be conclusive and binding, absent manifest error) by the Lender to be
equal to the weighted average of the rates on overnight Federal funds
transactions with member banks of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Lender (in its individual capacity) on such day on
such transactions as determined by the Lender (which determination shall be
conclusive and binding, absent manifest error).

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System as constituted from time to time.

“Fiscal Quarter” means each three (3) month fiscal period of the Borrower
beginning on the first (1st) day of each consecutive January, April, July, and
October during the term of this Agreement.

“Fiscal Year” means each 12-month fiscal period of the Borrower beginning each
January 1 and ending on the immediately succeeding December 31.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for Tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be recognized by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination, consistently applied.

 

9



--------------------------------------------------------------------------------

“Governing State” means the State of New York.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means FreightCar America Leasing, LLC, a Delaware limited liability
company.

“Guaranty Agreement” means the guaranty agreement of the Guarantor,
substantially in the form of Exhibit D attached hereto, guaranteeing the
repayment and performance of the Obligations, as amended, supplemented, or
otherwise modified from time to time by agreement of the Lender and the
Guarantor.

“Guaranty Obligation” or “Guarantee” (or “guaranty” or “guarantee”) means any
obligation, direct or indirect, by which a Person undertakes to guaranty, assume
or remain liable for the payment of another Person’s obligations, including but
not limited to (a) endorsements of negotiable instruments, (b) discounts with
recourse, (c) agreements to pay upon a second Person’s failure to pay,
(d) agreements to maintain the capital, working capital solvency or general
financial condition of a second Person, and (e) agreements for the purchase or
other acquisition of products, materials, supplies or services, if in any case
payment therefor is to be made regardless of the nondelivery of such products,
materials or supplies or the non-furnishing of such services.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Identified Institution” means each institution (or divisions of an institution)
as agreed to in writing from time to time by the Borrower and the Lender.

“IEEPA” means the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (c) net obligations of such Person under
any Swap or Swap Agreement, (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than ninety (90) days after the date on which such trade account payable
was created, and obligations to make payments with respect to indemnification,
purchase price adjustments, and earnouts in connection with acquisitions made by
such Person (it being understood that the foregoing shall not constitute a
consent to any acquisition or a waiver of any right of the Lender to consent
thereto)), (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, (f) capital leases and Synthetic Lease Obligations, (g) all
obligations of such Person to purchase,

 

10



--------------------------------------------------------------------------------

redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, and (h) all Guarantee Obligations
of such Person in respect of any of the foregoing. For purposes of this
definition, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap or
Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Credit Document and (b) to the extent
not otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning given to such term in Section 9.04 of this
Agreement.

“Information” means all information received from the Borrower or any other Loan
Party or any of their respective businesses, other than any such information
that is available to the Lender on a nonconfidential basis prior to disclosure
by the Borrower or any other Loan Party, provided that, in the case of
information received from the Borrower or any other Loan Party after the Closing
Date, such information is clearly identified at the time of delivery as
confidential.

“Insolvency Proceeding” means, with respect to any referenced Person, any case
or proceeding commenced by or against such Person, under any provision of the
Bankruptcy Code or under any other federal or state bankruptcy or insolvency
law, or any assignments for the benefit of creditors, formal or informal
moratoriums, receiverships, compositions or extensions with some or all
creditors with respect to any Indebtedness of such Person.

“Interest Coverage Ratio” means for any period for the Borrower, (a) net
income/(loss), plus depreciation/amortization, plus Interest Expense, plus
taxes, less/plus non-recurring and extraordinary (gains)/losses (including the
sale of Railcars), less unfinanced capital expenditures (meaning capital
expenditures not financed by debt, net proceeds from sales of assets, or capital
contributions), divided by (b) Interest Expense.

“Interest Expense” means, for any period, for the Borrower on a consolidated
basis, the sum of (a) all interest, premium payments, debt discount, fees,
charges and related expenses of the Borrower in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Interest Payment Date” means the first Business Day of the each consecutive
calendar month beginning on May 1, 2019.

“Inventory” means any “inventory” within the meaning of that term under the
Uniform Commercial Code.

“Investment” means, as to any referenced Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Capital Stock or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption

 

11



--------------------------------------------------------------------------------

of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Governmental Authority.

“Lease Agreement” means any agreement to lease specific Railcars (as contrasted
to a Master Lease Agreement) or a schedule to a Master Lease Agreement together
with such Master Lease Agreement.

“Lease Payments” means with respect to any Lease Agreement, all periodic
contractual payments payable by the related lessee to the related lessor for the
related Railcars in accordance with the terms of such Lease Agreement, together
with all other payments to which the related lessor is entitled pursuant to such
Lease Agreement.

“Lender Expenses” means, without duplication (a) reasonable out-of-pocket costs
and expenses incurred by the Lender, including the reasonable fees, charges, and
disbursements of counsel for the Lender arising out of, pertaining to, or in any
way connected with this Agreement, any of the other Credit Documents or the
Obligations, or otherwise in connection with the Credit Facility, (b) all costs
and reimbursements required to be paid by the Borrower or any other Loan Party
to the Lender by the terms of the Credit Documents, (c) taxes and insurance
premiums advanced or otherwise paid by the Lender in connection with the
Collateral or on behalf of the Borrower (and not paid by the Borrower as and
when due), (d) all reasonable out-of-pocket filing and recording costs, and
title insurance premiums paid or incurred by the Lender, (e) all reasonable
out-of-pocket environmental and consulting fees, audit fees, search fees,
appraisal fees, and other expenses paid or incurred by the Lender,
(f) reasonable out-of-pocket costs and expenses incurred by the Lender in the
collection of the Accounts (with or without the institution of legal action), or
to enforce any provision of this Agreement or any other Credit Document, or in
gaining possession of, maintaining, handling, evaluating, preserving, storing,
shipping, selling, preparing for sale and/or advertising to sell or foreclose
upon the Collateral or any other property of the Borrower or of any of the other
Loan Parties whether or not a sale is consummated, all in accordance with the
Credit Documents, (g) reasonable out-of-pocket costs and expenses of litigation
incurred by the Lender, including reasonable attorney’s fees, in enforcing or
defending this Agreement or any portion hereof or any other Credit Document, or
in collecting any unpaid balances of the Credit Facility or any of the other
Obligations, after the occurrence and during the continuance of any Event of
Default, (h) reasonable out-of-pocket attorneys’ fees and expenses incurred by
the Lender in obtaining advice or the services of its attorneys with respect to
the structuring, due diligence, drafting, negotiating, administering the Credit
Facility and the Borrowing Base, reviewing, closing, amending, granting
consents, waiving, terminating, enforcing, or defending of the Credit Facility,
this Agreement, and the other Credit Documents, the administration of the Credit
Facility, or any agreement or matter related hereto, whether or not litigation
is instituted, and (i) reasonable out-of-pocket travel expenses of the Lender
related to any of the foregoing.

“LIBOR Rate” means, the rate per annum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (a) the one-month interest period
London InterBank Offered Rate as set and administered by ICE Benchmark
Administration Limited (or such other administrator of such Rate, as may be duly
authorized by the UK Financial Conduct Authority or such other proper authority

 

12



--------------------------------------------------------------------------------

from time to time) (“IBA”) for United States Dollar deposits in the London
Interbank Eurodollar Market at approximately 11:00 a.m. London, England time (or
as soon thereafter as practicable) each day (or if such day is not a London
Business Day, as fixed in the same manner on the immediately preceding London
Business Day, which day’s rate shall, unless otherwise provided for, apply to
the immediately succeeding non-London Business Days), as reported on Reuters
Screen LIBOR01 Page, any successor page thereto, or any other service selected
by the Lender which has been nominated by IBA as an authorized information
vendor for the purpose of displaying such rates for deposits in Dollars, or, if
such rate is not available at such time, as determined by the Lender from any
broker, quoting service or commonly available source utilized by the Lender as a
basis for such quotations, by (b) a percentage equal to one hundred percent
(100%) minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR-based loans is determined or any category of extensions
of credit or other assets which includes loans by a non-United States’ office of
a lender to United States residents) on such date to any member bank of the
United States Federal Reserve System. The LIBOR Rate shall fluctuate and be
adjusted with each daily change in such rate. In the event that the Lender is
unable to obtain any such quotation of the LIBOR Rate as provided above, it will
be deemed that the LIBOR Rate cannot be determined. The practice of rounding to
determine LIBOR may be discontinued at any time in the Lender’s sole discretion.
If the LIBOR Rate as determined as provided above would otherwise be less than
zero, then such rate shall be zero for all purposes related to the Credit
Facility (the “Negative Index Restriction”); provided, however, (i) to the
extent that a Swap exists between the Borrower and the Lender or between the
Borrower and any Affiliate of the Lender in connection with the Credit Facility,
the Negative Index Restriction shall not apply to the Credit Facility during
such period as the Swap is in effect; and (ii) the Negative Index Restriction
shall be deemed to be automatically reinstated with respect to the Credit
Facility at such time as any such Swap is terminated, cancelled or otherwise not
in effect.

“LIBOR Rate Borrowing” means each amount of the unpaid Loan principal balances
which accrue interest at the Adjusted LIBOR Rate.

“LIBOR Rate Loan” means any Loan advance under the Credit Facility that accrues
interest at the Adjusted LIBOR Rate, as determined by the Lender.

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including but not limited to any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security.

“Loan” means any advance of funds (and all such advances, collectively, “Loans”)
made to the Borrower by the Lender under the Credit Facility pursuant to this
Agreement, the Note, and the other Credit Documents. The Credit Facility and the
Loans are further described in Section 2.01 of this Agreement.

“Loan Parties” means, collectively, the Borrower and the Guarantor.

“Loan Request” means a notice from the Borrower in accordance with
Section 2.01.2 hereof.

“London Business Day” shall mean any day on which dealings in United States
Dollar deposits are carried on by banking institutions in the London interbank
market.

“Management Agreements” means, collectively, the management services agreement
or similar agreements between the Borrower and any other Person (including the
Ultimate Parent) which is

 

13



--------------------------------------------------------------------------------

in connection with the Borrower, the Collateral, or any other property, income,
or assets of the Borrower which are in effect as of the Closing Date or
thereafter, including any Management Agreements as to any Lease Agreements that
are “full service leases,” and any amendment or supplement thereto, or
replacement therefor which becomes effective after the Closing Date.

“Margin Regulations” means Regulation T, U or X as promulgated by the Federal
Reserve Board, as amended from time to time.

“Master Lease Agreement” means an agreement between a proposed lessor of
Railcars and a proposed lessee of Railcars setting forth the general terms and
provisions governing any such lease, but which agreement does not itself
constitute a lease of specific Railcars.

“Material Adverse Event” means any occurrence, condition, or event which results
in or causes: (a) a material adverse change in, or have a material adverse
effect upon, the operations, businesses, properties, liabilities (actual or
contingent), or condition (financial or otherwise) of the Borrower or the
Guarantor, taken as a whole; (b) a material impairment of the ability of the
Borrower or the Guarantor to perform its obligations under any Credit Document;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or the Guarantor of any Credit Document.

“Material Contract” means any contract, agreement, permit or license, written or
oral, of any Loan Party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Event.

“Maturity Date” means April 16, 2021.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which any Loan
Party or any member of the ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five (5) plan years,
has made or had an obligation to make such contributions.

“New York Business Day” shall mean any day other than Saturday, Sunday or other
day on which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

“Note” means the Revolving Credit Note dated as of even date herewith by the
Borrower and payable to the order of the Lender, as the same may be amended,
modified, extended, renewed, restated, supplemented, or replaced from time to
time. The Note shall be in the form of Exhibit E attached hereto.

“Obligations” means, collectively, the obligations of the Borrower or of any
other Loan Party to pay to the Lender or to perform for the benefit of the
Lender or any of its Affiliates (a) sums due arising out of or in connection
with the Credit Facility, the Loans, or otherwise pursuant to the terms of the
Note and the other Credit Documents, including without limitation all unpaid
principal, accrued interest (including interest that accrued during any
Insolvency Proceedings of the Borrower or of any of the other Loan Parties),
fees and expenses, (b) indemnification and reimbursement duties and obligations
owed in accordance with the terms of any of the Credit Documents, (c) Lender
Expenses, (d) reimbursement, repayment or indemnity obligations owed by the
Borrower or by any of the other Loan Parties to the Lender or to an Affiliate of
the Lender arising out of or related to Bank Products, (e) all

 

14



--------------------------------------------------------------------------------

obligations, duties, or sums due to any Swap Provider pursuant to or arising
from any Swaps or Swap Agreements, (f) any indebtedness or liability which may
exist or arise as a result of any payment made by or for the benefit of the
Lender being avoided or set aside for any reason including any payment being
avoided as a preference under Sections 547 and 550 of the Bankruptcy Code, as
amended, or under any state law governing insolvency or creditors’ rights, and
(g) any interest on any portion of the Loans that accrues after the commencement
of any Insolvency Proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to the Lender as a recipient of a
payment under the Credit Documents, Taxes imposed as a result of a present or
former connection between the Lender and the jurisdiction imposing such Tax
(other than connections arising from the Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Encumbrances” means collectively:

(a)        Liens for Taxes incurred in the ordinary course of business and which
are not yet due and payable, or if due and payable, (i) are being contested in
good faith and by appropriate and lawful proceedings diligently conducted, but
only so long as such proceedings could not subject the Lender to any civil or
criminal penalties or liabilities and (ii) for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made and (iii) which shall be paid in accordance with the terms of any final
non-appealable judgments or orders relating thereto within thirty (30) days
after the entry of such judgments or orders;

 

15



--------------------------------------------------------------------------------

(b)        pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions, other
social security programs or similar programs or to secure liability to insurance
carriers under insurance or self-insurance agreements or arrangements;

(c)        Liens of mechanics, materialmen, repairmen, warehousemen, carriers,
or other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default, or if, in any case, such Liens are due and payable, (i) are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted, (ii) for which such reserves or other appropriate provisions, if any,
as required by GAAP shall have been made, (iii) the enforcement thereof has been
effectively stayed, and (iv) which shall be paid in accordance with the terms of
any final non-appealable judgments or orders relating thereto within thirty
(30) days after the entry of such judgments or orders;

(d)        pledges or deposits made in the ordinary course of business to secure
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amounts due
thereunder, or to secure statutory obligations, or surety, appeal, litigation,
indemnity, performance or other similar bonds required in the ordinary course of
business;

(e)        Liens created by or resulting from any litigation or legal
proceedings which are currently being contested in good faith by appropriate and
lawful proceedings diligently conducted, the enforcement thereof has been
effectively stayed, and for which such reserves or other appropriate provisions
and which do not constitute an Event of Default hereunder, and Liens securing
judgments for the payment of money not constituting an Event of Default
hereunder;

(f)        other Liens incidental to the conduct of the businesses of the
Borrower or any other Loan Party or the ownership of their respective properties
and assets which were not incurred in connection with the borrowing of money or
the obtaining of advances or credit, and which do not in the aggregate
materially detract from the value of such properties or assets and or which do
not materially impair the use thereof in the operation of the Borrower’s or any
other Loan Party’s businesses and which do not constitute an Event of Default
hereunder;

(g)        Liens securing the Obligations;

(h)        precautionary financing statements filed in connection with leases of
equipment which pertain solely to such leased equipment, and not Railcars or
other Collateral;

(i)        Liens securing Indebtedness permitted under clauses “(b)” and “(c)”
of Section 6.03; provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(j)        Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, and (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) that are customary in the banking industry;

(k)        any interest or title of a lessor, sublessor, licensor or sublicensor
under leases or licenses of office equipment, furniture, or other fixed assets
permitted by this Agreement that are entered into in the ordinary course of
business; provided that any Lien for same secures only the purchase price
thereof and does not encumber any of the Collateral;

 

16



--------------------------------------------------------------------------------

(l)        leases, licenses, subleases, or sublicenses granted to others in the
ordinary course of business that do not (i) interfere in any material respect
with the ordinary conduct of the business of the Borrower, or (ii) secure any
Indebtedness; provided with respect to any lease, license, sublease, or
sublicense pertaining to the Collateral, the same shall be subject to a Notice
and Acknowledgment in accordance with Section 2.01.3(b) and/or a subordination
agreement satisfactory to the Lender;

(m)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and

(n)        Liens securing Indebtedness and other obligations in an aggregate
amount not exceeding Two Hundred Fifty Thousand Dollars ($250,000.00) in
aggregate amount at any time outstanding, provided that, such Liens do not
encumber any Eligible Railcars.

“Permitted Tax Distributions” means, with respect to each taxable year (or
portion thereof) with respect to which the Borrower or the Guarantor is a
disregarded entity for U.S. federal income Tax purposes: (a) with respect to the
Guarantor, distributions in an aggregate amount equal to the federal, state, and
local income Taxes that would be payable by the Ultimate Parent taking into
account only the income (and loss) of the Guarantor had the Guarantor filed a
separate consolidated return with the Guarantor as the “common parent” (within
the meaning of Section 1504 of the Code) taking into account all net operating
loss carry forwards pursuant to Section 172 of the Code that would have been
available to the Guarantor had it filed such a separate return, and subject to
the limitations set forth in clause “(b)” of this definition with respect to the
Borrower, and (b) with respect to the Borrower, distributions by the Borrower to
the Guarantor (and by the Guarantor to the Ultimate Parent) as holder of its
Capital Stock in the aggregate amount necessary for such holder to pay federal
and state income Taxes resulting solely from the Borrower’s income, and provided
such amounts shall not exceed the cumulative sum of income taxes that the
Borrower would have paid in respect of federal and state income Taxes if the
Borrower had at all times (including at all times prior to the Closing Date)
filed a separate federal income tax return taking into account all net operating
loss carry forwards pursuant to Section 172 of the Code that would have been
available to the Borrower had it filed such a separate return. For purposes of
calculating the Permitted Tax Distributions for any calendar year, it is assumed
that state income Taxes will be deductible for federal income Tax purposes to
the extent permitted under the Code.

“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA maintained for employees of any Loan Party or any ERISA Affiliate or any
such Plan to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender, in its sole discretion, as its prime lending rate of
interest. Such announced rate bears no inference, implication, representation or
warranty that such announced rate is charged to any particular customer or
customers of Lender. The Lender’s prime lending rate of interest is but one of
several interest rate bases used by the Lender. Changes in the applicable
interest rate shall be made as of, and immediately upon the occurrence of,
changes in the Lender’s prime rate.

“Prohibited Transaction” means any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA that is not exempt under
Section 408 of ERISA and for which neither an individual nor a class exemption
has been issued by the United States Department of Labor.

 

17



--------------------------------------------------------------------------------

“Property” or “Properties” means the parcels of real property, whether owned in
fee or leased, of the Borrower or any of the other Loan Parties.

“Railcar” means a vehicle used for the carrying of cargo on a rail transport
system (also referred to as railroad rolling stock), and all accessions thereto,
all improvements and other equipment components of any nature from time to time
incorporated or installed therein.

“Railcar Equity Value” means the unfinanced portion of the Fair Market Value of
each Railcar, including Eligible Railcars, held by the Borrower free and clear
of any Liens, other than Liens in favor of the Lender or any other Permitted
Encumbrances.

“Railcar Insurance Policy” means with respect to any Railcar, an insurance
policy covering physical damage or loss to the Railcar or covering any
liabilities arising from the Railcar or the use thereof.

“Railcar Insurance Proceeds” means insurance proceeds paid pursuant to any
Railcar Insurance Policy, net of the reasonable costs of collection of such
proceeds.

“Regulation D” means certain regulations issued by the Federal Reserve Board
generally known as Regulation D and entitled “Reserve Requirements of Depository
Institutions,” codified at 12 CFR § 204, et seq., as amended and in effect from
time to time.

“Regulatory Change” means any change after the Closing Date in the Laws of the
United States, any state thereof, or any other Governmental Authority, or the
adoption or making after such date, of any interpretations, changes in
convention, directives or requests applying to a class of depository
institutions, including the Lender, of or under any Laws of the United States,
any state thereof, or any other Governmental Authority (whether or not any such
interpretation, directive or request has the force of Law).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Anti-Terrorism Compliance Event” means that any Covered Entity
becomes a Sanctioned Person, or is charged by indictment, criminal complaint or
similar charging instrument, arraigned, or custodially detained in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
has knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual or probable violation of
any applicable Anti-Terrorism Laws.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Restricted Payment” means collectively, with respect to any Loan Party (a) any
dividend or other payment or distribution, direct or indirect, on account of any
Equity Interest in such Person now or hereafter outstanding, except a payment,
dividend or distribution payable solely in the Equity Interests of such Person,
(b) any redemption, repurchase, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
by such Person of any Equity Interest in such Person now or hereafter
outstanding, (c) any payment made by such Person to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
Equity Interests in such Person now or hereafter outstanding, or (d) any payment
by such Person of any management, consulting or similar fees which are not
payments in amounts comparable to sums paid in

 

18



--------------------------------------------------------------------------------

the marketplace by entities comparable to the payor for similar services to
unrelated employees for services actually performed.

“RGC” means the Office of the Registrar General of Canada or any successor
agency thereto.

“RGC Filings” means any filing required by applicable Law to be made with the
RGC to perfect or otherwise register a security interest in or Lien on any
Railcar owned by the Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanctioned Country” means a country subject to the sanctions program identified
on the list maintained by OFAC and available at
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx
or as otherwise published from time to time.

“Sanctioned Person” means (a) a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b)(i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Security Agreement” means the Security Agreement of even date herewith by and
between the Borrower and the Lender, as amended, modified and supplemented from
time to time.

“Security Documents” means, collectively, all security agreements, pledges,
mortgages, collateral assignments, deeds of trust, control agreements, or other
agreements, instruments, documents or filings pursuant to which the Borrower or
any of the other Loan Parties, from time to time, pledges or grants Liens in the
Collateral for the benefit of the Lender, including but not limited to the
Security Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to pay its debts and other liabilities as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or about to be engaged, as the case may be. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“STB” means the United States Surface Transportation Board or any successor
agency thereto.

“STB Filings” means any filing required by applicable Law to be made with the
STB to perfect or otherwise register a security interest in or Lien on any
Railcar owned by the Borrower.

 

19



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than fifty
percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held by the parent or one or more subsidiaries of the parent.

“Swap” means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

“Swap Agreement” means any “Swap Agreement” as defined in §101(53B) of the
Bankruptcy Code.

“Swap Obligations” means all obligations or sums due to any Swap Provider under
or in connection with any Swap or Swap Agreement.

“Swap Provider” means the Lender or any Affiliate of the Lender that has entered
into, or subsequently enters into a Swap or Swap Agreement from time to time
with the Borrower or any other Loan Party.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements: (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Lender or any
Affiliate of the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, or penalties applicable
thereto.

“Threshold Amount” means Two Hundred and Fifty Thousand Dollars ($250,000.00).

“Transfer Price” means an amount equal to the Ultimate Parent’s actual cost to
manufacture the applicable Railcar (including labor, materials, and
manufacturing overhead) plus five percent (5%) of such cost.

“Ultimate Parent” means FreightCar America, Inc., a Delaware corporation.

 

20



--------------------------------------------------------------------------------

“Ultimate Parent Credit Agreement” means the Credit Agreement dated as of
July 26, 2013 by and between Bank of America, N.A., as Administrative Agent, the
lenders party thereto, and the Ultimate Parent, as the same may be amended,
modified, extended, renewed, restated, supplemented, refinanced or replaced from
time to time by Bank of America, N.A. and the Lenders party thereto or another
administrative agent, lender, or lender group.

“Ultimate Parent Credit Facility” means the credit facility provided to the
Ultimate Parent pursuant to the Ultimate Parent Credit Agreement.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
and in effect from time to time in the Governing State.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.05.5(b)(ii)(C).

Section 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law shall include all statutory and regulatory rules, regulations, orders
and provisions consolidating, amending, replacing or interpreting such law and
any reference to any law or regulation shall, unless otherwise specified, refer
to such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (g) each reference to a time shall be a reference
to the prevailing Eastern U.S. time, and (h) Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

Section 1.03.    Accounting Principles. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP. In the event GAAP changes
after the Closing Date in a manner that causes noncompliance with the covenants
hereof, the parties hereto shall agree in good faith to modify the covenants and
the related defined terms to compensate for such change in GAAP.

 

21



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, the unfinanced
portion of the Railcars held by the Borrower shall be classified as equity
(rather than a liability) on Borrower’s balance sheet.

ARTICLE 2

CREDIT FACILITIES

Section 2.01.    Credit Facility and Loans. Subject to the terms and conditions
of this Agreement and the other Credit Documents, the Lender agrees during the
Commitment Period, and in the absence of any continuing Defaults, Events of
Default or Material Adverse Events, to extend a revolving credit facility to the
Borrower from time to time until the Maturity Date; provided, however, that the
unpaid principal balances advanced and outstanding under the Credit Facility
shall not at any time exceed the Availability. The Borrower shall not request
any Loans under the Credit Facility which would cause the unpaid principal
balances outstanding under the Credit Facility to exceed the Availability. In
the event that the unpaid principal balance of the Credit Facility exceeds the
Availability, the Borrower shall reduce the unpaid principal balance of the
Loans outstanding under the Credit Facility to an amount not in excess of the
Availability by payment to the Lender within five (5) Business Days of any
reduction in Availability due to a reduction in Borrowing Base Value evidenced
by the Borrower’s monthly reporting as set forth in Section 5.09 hereof, as set
forth in Section 2.01.3 hereof as a result of an Appraisal (or re-Appraisal) of
the Collateral, as a result of a Casualty Event as set forth in Section 5.02, or
as a result of (and as a condition precedent to) any of the actions set forth in
Section 4.12 of the Security Agreement that upon giving effect thereto,
determined in the judgment of the Lender, result in a reduction of the Borrowing
Base Value of the affected Collateral, including related Railcars. Subject to
the satisfaction of the terms and conditions of this Agreement and of the other
Credit Documents, the Borrower may borrow, repay, and reborrow under the Credit
Facility (in whole or in part) until the Maturity Date.

2.01.1. Note.  The Loans and obligations of the Borrower to repay the Credit
Facility and the Loans to the Lender shall be evidenced by the Note. The
Borrower shall deliver the Note on the date of Closing to the Lender executed by
an Authorized Person of the Borrower.

2.01.2. Procedure For Loan Borrowings.  The Borrower shall deliver to the Lender
an irrevocable, written, fully completed notice in the form attached hereto as
Exhibit F (“Loan Request”) executed by an Authorized Person of the Borrower
(which Loan Request must be received by the Lender prior to 11:00 a.m. Eastern
Time) at least Three (3) Business Days prior to the requested Borrowing Date.
Each Loan Request shall be accompanied by a Borrowing Base Certificate and all
of the required Borrowing Base Request Documentation and Requirements (to the
extent not previously provided to the Lender). Loan Requests may be delivered to
the Lender via facsimile or by other electronic transmission, it being agreed
that the Lender may rely on the authority of the Person making any such request
without receipt of any other confirmation. Each Loan shall be in an amount not
less than Five Hundred Thousand Dollars ($500,000).

2.01.3. Borrowing Base Requests.  In connection with the Borrower’s request to
add Eligible Railcars to the Borrowing Base, the following agreements,
documents, information, and requirements (collectively, “Borrowing Base Request
Documentation and Requirements”) shall be provided or caused to be provided by
the Borrower or delivered to the Lender by third parties, in each case at the
Borrower’s expense, as conditions precedent to such approval.

(a)        With each request, the Borrower shall deliver to the Lender (i) a
complete and reasonably detailed list of all Railcars to be added,
(ii) inspection reports, if available with respect to such Railcars,
(iii) specifications of such

 

22



--------------------------------------------------------------------------------

Railcars, (iv) Appraisals of such Railcars previously obtained by the Borrower,
if applicable, (v) copies of the Lease Agreements, assignments, and all
additional lease documentation with respect to such Railcars, (vi) financial
statements of the lessee with respect to each such Railcar, (vii) pro forma
covenant compliance, (viii) such additional information as may be reasonably
requested by the Lender from the Borrower.

(b)        Upon Lender acceptance of a Railcar as an Eligible Railcar, (i) the
Lender shall have received (A) Lien searches or other evidence that such Railcar
is (or, pursuant to a payoff and release letter from each applicable creditor
and advance of relevant funds will be) free and clear of Liens and (B) evidence
that all filings, deposits, registrations and recordings with the STB, RGC (if
such Railcar is loading or unloading in Canada), and any other applicable
regulatory authority have been accomplished and relevant Lien filing and
priority legal opinion(s) with respect to such filing and the priority thereof
have been delivered, and (ii) the Borrower shall deliver to Lender with respect
to such Eligible Railcar, (A) original lease documentation, including a Notice
and Acknowledgement (in the form attached hereto as Exhibit G) from the lessee,
(B) evidence of insurance required to be maintained by the terms of the Credit
Documents, (C) if the subject Lease Agreement is a “full service lease,”
confirmation that a Management Agreement, and assignment thereof as collateral
security to the Lender, and consent of applicable manager to such assignment
remain in full force and effect, (D) satisfactory title and record search
reports and opinions and equipment location and utilization reports with regard
to the Railcar, if required by Lender, (E) receipt of landlord’s waivers for any
locations of Collateral not delivered on the Closing Date and required to be
delivered under this Agreement, (F) an updated certificate of an Authorized
Person of the Borrower (which may be included as part of the Loan Request)
addressing the matters set forth in clause “(i)” of section 4.01.1 hereof, and
(G) payment of the Acceptance Fee.

(c)        The Lender will endeavor to render a decision with respect to a
requested new Railcar transaction in no more than ten (10) Business Days after
receipt of all deliverables from the Borrower with respect to such transaction.

(d)        In addition to any other requirements as to Borrowing Base
eligibility set forth in this Agreement, the Borrower must satisfy the following
requirements on an ongoing basis with respect to each Railcar in order to
maintain the status of such Railcar as an “Eligible Railcar” for inclusion in
the Borrowing Base: (i) delivery to the Lender of annual financial statements of
the applicable lessee with respect to such Railcar, (ii) delivery to the Lender
of annual evidence of insurance satisfactory to the Lender, prior to the
expiration of the then-current evidence of insurance, (iii) delivery of notice
to the Lender of any changes to the lease documentation within fifteen (15) days
thereof, and (iv) delivery of notice to the Lender of any Events of Default
under the Lease Agreements (as defined therein) within thirty (30) days of the
Borrower receiving notice or obtaining knowledge of any such Event of Default;
provided, however, in the case of any Event of Default for failure to timely pay
sums due under a Lease Agreement, the Borrower is obligated to deliver notice to
the Lender of such Event of Default under this Section 2.01.3(d)(iv), only if
such sums are past due for more than forty-five (45) days after the date on
which such sums were

 

23



--------------------------------------------------------------------------------

due under the Lease Agreement (after expiration of any applicable cure periods
thereunder), and then in such instance, delivery of the notice to the Lender
shall be made within ten (10) days thereafter.

(e)        An Appraisal addressed to the Lender for the benefit of the Lender
shall be conducted annually, at Borrower’s expense, for each Eligible Railcar.
The Lender shall maintain the right to order one equipment inspection annually,
at Borrower’s expense. The Lender shall also have the right to order more than
one Appraisal annually at Lender’s expense and to conduct periodic Collateral
audits and inspections, provided that, in each case, so long as no Default or
Event of Default has occurred and is continuing, Lender shall provide reasonable
notice and such audits and inspections shall be conducted during normal business
hours and in such a manner as to not unduly interfere with the Borrower’s
business or the business of any third-party in possession of the Collateral.

2.01.4. Repayment Of The Loans.  The Borrower unconditionally promises to pay to
the Lender the then unpaid principal amount of the Loans on or before the
Maturity Date (or on any earlier date on which the Loans or any portion thereof
become due and payable as required by the stated provisions of this Agreement).
The Borrower unconditionally promises to pay all interest which has accrued upon
the unpaid principal amount of the Loans from time to time outstanding from the
Closing Date until the date of payment in full of the Loans at the rates per
annum and on the dates set forth in Section 2.02 of this Agreement. All sums due
to the Lender in connection with the Loans and the Credit Facility shall be paid
in full on or before the Maturity Date.

2.01.5. Permitted Purposes of the Credit Facility and the Loans.  The proceeds
of the Loans under the Credit Facility shall be used by the Borrower solely to
finance the cost to purchase newly manufactured Railcars and remanufactured
Railcar units from the Ultimate Parent at the Transfer Price.

2.01.6. Prepayment.  Subject to Section 2.02.5, the Borrower may prepay the
Loans in whole or from time to time in part without premium or penalty upon not
fewer than three (3) Business Days’ irrevocable written notice to the Lender.

Section 2.02. Interest Terms Applicable To The Credit Facility and the
Loans.  Interest shall accrue upon the unpaid principal balances of the Loans
until the Loans have been repaid in full at the rate or rates described below in
this Section 2.02. Accrued interest shall be paid in arrears on the applicable
Interest Payment Dates.

2.02.1. LIBOR Rate Loans.  Interest shall accrue each day on the unpaid
principal balance of any LIBOR Rate Loan, from and including the date of advance
thereof to, but not including, the date such LIBOR Rate Loan is paid in full (or
converts to a Base Rate Loan), at the Adjusted LIBOR Rate in effect for that
day. The applicable Adjusted LIBOR Rate shall be determined each day using the
LIBOR Rate in effect for that day, which, if such day is not a London Business
Day, shall have been fixed on the nearest preceding London Business Day. Except
as set forth below in this Section, all Loans shall be LIBOR Rate Loans.

2.02.2. Base Rate Loans.  Interest shall accrue each day on any Base Rate Loan,
from and including the first day a Loan becomes a Base Rate Loan to, but not
including, the day such Base Rate Loan is paid in full or converted to a LIBOR
Rate Loan, at a rate per annum equal to the Adjusted Base Rate in effect each
day. Any change in the Adjusted Base Rate shall be

 

24



--------------------------------------------------------------------------------

effective on the date of such change.

2.02.3. Availability of LIBOR.  If at any time: (a) the Lender has determined
that a Regulatory Change or a change in market conditions has made it
impractical for the Lender to offer pricing based on the Adjusted LIBOR Rate;
(b) the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBOR Rate; or (c) the Lender determines that the LIBOR Rate will not
adequately and fairly reflect the cost to the Lender of making or maintaining
the proposed LIBOR Rate Borrowing; then the Lender shall give notice thereof to
the Borrower as promptly as practicable thereafter and, until the Lender
notifies the Borrower that the circumstances giving rise to such notice no
longer exist, all LIBOR Rate Loans shall be converted to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if the Lender
determines that the LIBOR Rate cannot be ascertained, be determined by the
Lender without reference to the LIBOR Rate component of the Base Rate). The
Lender shall promptly (as soon as practicable thereafter) notify the Borrower if
and when the Lender determines that the circumstances that led to the Lender’s
determination and notice under this Section 2.02.3 no longer exist, whereupon
any outstanding Base Rate Loans shall automatically convert to LIBOR Rate Loans.

2.02.4. Illegality.  If the Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for the
Lender to make, maintain or fund the LIBOR Rate Loans, or to determine or charge
interest rates based upon the LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, (a) any obligation of the Lender
to make or continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate
Loans shall be immediately suspended, and (b) if such notice asserts the
illegality of the Lender making or maintaining Base Rate Loans the interest rate
on which is determined by reference to the LIBOR Rate component of the Base
Rate, the interest rate on which Base Rate Loans of the Lender shall, if
necessary to avoid such illegality, be determined by the Lender without
reference to the LIBOR Rate component of the Base Rate, in each case until the
Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (i) the Borrower
shall, immediately upon demand from the Lender, at the Borrower’s option,
convert all LIBOR Rate Loans of the Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the LIBOR Rate
component of the Base Rate), or pay to the Lender the aggregate principal amount
of all affected LIBOR Rate Loans then outstanding and (ii) if such notice
asserts the illegality of the Lender determining or charging interest rates
based upon the LIBOR Rate, the Lender shall during the period of such suspension
compute the Base Rate applicable without reference to the LIBOR Rate component
thereof until the Lender determines that it is no longer illegal for the Lender
to determine or charge interest rates based upon the LIBOR Rate. Upon any such
prepayment or conversion, the Borrower shall also pay to the Lender accrued
interest on the amount so paid together with any related Lender Expenses. The
Lender shall promptly (as soon as practicable thereafter) notify the Borrower if
and when the Lender determines that the circumstances that led to the Lender’s
determination and notice under this Section 2.02.4 no longer exist, whereupon
any outstanding Base Rate Loans shall automatically convert to LIBOR Rate Loans.

2.02.5. Breakage Costs.  The Borrower agrees to compensate the Lender from time
to time, upon demand from the Lender, for all losses, expenses, lost earnings,
costs and liabilities (including all interest paid to lenders of funds borrowed
by the Lender to carry LIBOR Rate Borrowings) which the Lender sustains as a
result of any failure by the Borrower to borrow a LIBOR Rate Borrowing on the
date for such borrowing specified in the relevant notice given by the

 

25



--------------------------------------------------------------------------------

Borrower to the Lender in accordance with the terms of this Agreement. A
certificate of the Lender setting forth any amount or amounts that the Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

2.02.6. Default Interest; Interest After Judgment.  Notwithstanding anything to
the contrary set forth in this Agreement and without limiting any other rights
and remedies of the Lender, upon and after the occurrence and during the
continuance of any Event of Default the Lender may elect, without prior notice
(a) to convert any LIBOR Rate Loans to Base Rate Loans and to suspend the right
of the Borrower to borrow at the Adjusted LIBOR Rate, without waiving its rights
to have any such outstanding principal balances accrue interest at the Default
Rate and/or (b) increase the rate of interest to the Default Rate. If judgment
is entered against the Borrower on account of the Credit Facility, the Loans,
the Note, this Agreement, or the Credit Documents, the amount of the judgment
entered (which may include principal, interest, fees, and costs) shall bear
interest at the higher of the maximum interest rate imposed upon judgments by
applicable Law or the Default Rate, to be determined on the date of the entry of
the judgment.

2.02.7. Calculation Of Interest.  Interest on unpaid balances of the Loans and
other Obligations shall be calculated on the basis of the actual days elapsed in
a year of 360 days, or, in the case of Base Rate Loans, 365 or 366 days, as the
case may be.

2.02.8. Maximum Rate Of Interest.  Any provision contained in the Credit
Documents to the contrary notwithstanding, the Lender shall not be entitled to
receive or collect, nor shall the Borrower be obligated to pay, interest, fees,
or charges thereunder in excess of the maximum rate of interest permitted by any
applicable Law, and if any provision of this Agreement, the Note or any of the
other Credit Documents is construed or held by any court of law or Governmental
Authority having jurisdiction to permit or require the charging, collection or
payment of any amount of interest in excess of that permitted by such Laws, the
provisions of this Section shall control and shall override any contrary or
inconsistent provision. The intention of the parties is to at all times conform
strictly with all applicable usury requirements and other Laws limiting the
maximum rates of interest which may be lawfully charged upon the Loans. The
interest to be paid pursuant to the Note shall be held subject to reduction to
the amount allowed under said usury or other Laws as now or hereafter construed
by the courts having jurisdiction, and any sums of money paid in excess of the
interest rate allowed by applicable Law shall be applied in reduction of the
principal amount owing pursuant to the Note.

2.02.9. Late Payment Charges.  Any payment of principal, interest or fees due
upon the Loans (including any final payment) which is received by the Lender
more than fifteen (15) calendar days after its due date shall incur a late
payment charge equal to two percent (2%) of the amount of the payment due, which
charge shall be immediately due and payable. The existence of the right by the
Lender to receive a late payment charge shall not be deemed to constitute a
grace period or provide any right to the Borrower to make a payment other than
on such payment’s scheduled due date.

Section 2.03. Application Of Payments.  Except as expressly required to the
contrary by the terms of this Agreement, all payments received upon the Loans
may be applied first to Lender Expenses, next to late payment charges, then to
accrued interest and then to the unpaid principal balance of the Loans, or in
such other order of application as elected by the Lender.

 

26



--------------------------------------------------------------------------------

Section 2.04.    Increased Costs.

2.04.1. Increased Costs Generally.  If any Change in Law shall:

(a)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by
the Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate);

(b)        subject the Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(c)        impose on the Lender or the London Interbank Market any other
condition, cost or expense (other than Taxes) affecting this Agreement or any
Loans made by the Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by the Lender hereunder (whether of principal, interest or any
other amount) then, upon request of the Lender, the Borrower will pay to the
Lender, such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

2.04.2. Capital Requirements.  If the Lender determines that any Change in Law
affecting the Lender, regarding capital requirements has or would have the
effect of reducing the rate of return on the Lender’s capital or on the capital
of the Lender’s holding company, if any, as a consequence of this Agreement, or
the Loans, to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender, such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

2.04.3. Certificate for Reimbursement.  A certificate of the Lender setting
forth the amount or amounts necessary to compensate the Lender or its holding
company, as the case may be, as specified in this Section 2.04 and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

2.04.4. Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate the Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that the Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of the Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

27



--------------------------------------------------------------------------------

Section 2.05.    Taxes.

2.05.1. Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party hereunder and under any Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Lender receives an amount equal
to the sum it would have received had no such deductions been made, (b) the
Borrower or other applicable Loan Party shall make such deductions and (c) the
Borrower or other applicable Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law. For the avoidance of doubt, for purposes of this Section 2.05 references to
“applicable Law” shall include FATCA.

2.05.2. Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of Section 2.05.1 above, the Borrower and each other applicable Loan
Party shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable Law.

2.05.3. Indemnification by the Loan Parties.  The Loan Parties shall indemnify
the Lender, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Lender, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

2.05.4. Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.05, the Borrower shall deliver or cause such other
Loan Party to deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

2.05.5.    Status of Lender.

(a)        If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document, the
Lender shall deliver to the Borrower, at the time or times reasonably requested
by the Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material

 

28



--------------------------------------------------------------------------------

unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(b)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

(i)        any Lender that is a U.S. Person shall deliver to the Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement,
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax.

(ii)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower (in such number of copies as shall be requested by
the Borrower) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), whichever of the following is applicable:

(A)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B)     executed copies of IRS Form W-8ECI;

(C)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(D)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;

 

29



--------------------------------------------------------------------------------

(iii)        any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower (in such number of copies as shall be requested
by the Borrower) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed copies of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower to determine the withholding or deduction required to be made; and

(iv)        if a payment made to the Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with its obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so. Notwithstanding the foregoing, the Borrower and M & T Bank,
as Lender, have agreed that each of them shall deliver to the other prior to the
Closing Date, an executed copy of IRS Form W-9, certifying that it is exempt
from U.S. federal backup withholding Tax.

2.05.6. Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.05 (including by
the payment of additional amounts pursuant to this Section 2.05), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.05.6 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.05.6, in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.05.6 the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section shall not be
construed to require any indemnified party to make available its Tax returns (or
any other

 

30



--------------------------------------------------------------------------------

information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

2.05.7. Survival.  Each party’s obligations under this Section 2.05 shall
survive any assignment of rights by, or the replacement of, the Lender, the
termination of the Credit Facility and the repayment, satisfaction or discharge
of all obligations under the Loans, the Credit Facility, this Agreement, or any
Credit Document.

Section 2.06.    Payments. All payments received by the Lender which are to be
applied to reduce the Obligations shall be provisional and shall not be
considered final unless and until such payment is not subject to avoidance under
any provision of the Bankruptcy Code, as amended, including Sections 547 and
550, or any state law governing insolvency or creditors’ rights. If any payment
is avoided or set aside under any provision of the Bankruptcy Code, including
Sections 547 and 550, or any state law governing insolvency or creditors’
rights, the payment shall be considered not to have been made for all purposes
of this Agreement and the Lender shall adjust the Lender’s records to reflect
the fact that the avoided payment was not made and has not been credited against
the Obligations.

Section 2.07.    Advancements. If the Borrower or any other Loan Party fails to
perform any of its respective agreements or covenants contained in the Credit
Documents or if the Borrower or any other Loan Party fails to protect or
preserve the Collateral or any other security for the Obligations or the status
and priority of the Liens of the Lender in the Collateral or in any other
security for the Obligations, the Lender may make advances to perform the same
on behalf of the Borrower or other Loan Party to protect or preserve the
Collateral or any other security for the Obligations or the status and priority
of the Liens of the Lender in the Collateral or in any other security for the
Obligations, and all sums so advanced shall immediately upon such advance become
secured by the Liens granted in the Credit Documents and any other security for
the Obligations, and shall become part of the principal amount owed to the
Lender with interest to be assessed at the Default Rate. The Borrower shall
repay on demand all sums so advanced on the Borrower’s behalf, plus all expenses
or costs incurred by the Lender, including reasonable legal fees, with interest
thereon. The provisions of this Section shall not be construed to prevent the
institution of the rights and remedies of the Lender upon the occurrence of an
Event of Default. The authorization contained in this Section is not intended to
impose any duty or obligation on the Lender to perform any action or make any
advancement on behalf of the Borrower and is intended to be for the sole benefit
and protection of the Lender.

Section 2.08.    Swap Obligations; Keepwell. Notwithstanding anything to the
contrary contained in this Agreement or any of the other Credit Documents, any
Swap Obligations of any Loan Party that is not an Eligible Contract Participant
shall not include any Excluded Swap Liabilities; provided however, to the extent
that a Loan Party is an Eligible Contract Participant, such Loan Party (in
addition to its other Obligations and agreements hereunder), hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party in respect of the Swap Obligations. The obligations of each Loan Party ,
to the extent that it is an Eligible Contract Participant, under this
Section 2.08 shall remain in full force and effect until indefeasible payment in
full in cash of all of the Obligations and termination of this Agreement and the
other Credit Documents. Each Loan Party, to the extent that such Loan Party is
an Eligible Contract Participant, intends that this Section 2.08 constitute, and
this Section 2.08 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the CEA.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

31



--------------------------------------------------------------------------------

The Borrower makes the following representations and warranties to the Lender as
of the Closing Date and, as of each date on which any Loan under the Credit
Facility is requested or made:

Section 3.01.    Organization and Qualification. Each Loan Party (a) is a
limited liability company duly organized, validly existing and, as applicable,
in good standing under the Laws of the state of incorporation or organization of
such Loan Party, (b) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, and (c) is
duly licensed or qualified and in good standing in all jurisdictions where the
property owned or leased by it or the nature of the business transacted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified could not reasonably be expected to result in, a
Material Adverse Event.

Section 3.02.    Capitalization and Ownership. As of the Closing Date, the
authorized Capital Stock and the issued and outstanding Capital Stock of the
respective Loan Parties consists of those membership interests described in the
Collateral Information Certificates given by the Loan Parties as of the Closing
Date. All of the Capital Stock of the Loan Parties indicated as issued and
outstanding has been validly issued and is fully paid and nonassessable. As of
the Closing Date, there are no options, warrants or other rights outstanding to
purchase any Capital Stock of any Loan Party, except as disclosed by the
Collateral Information Certificates.

Section 3.03.    Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries. As of the Closing Date, the Guarantor has no Subsidiaries other
than the Borrower and any other Subsidiary listed in the Collateral Information
Certificate given as of the Closing Date. The Guarantor has good and marketable
title to all the Capital Stock of the Borrower and any other of its
Subsidiaries, free and clear of any Lien other than Permitted Encumbrances. All
of the issued and outstanding Capital Stock of the Borrower and each other
Subsidiary of the Guarantor are fully paid and non-assessable. As of the Closing
Date, there are no options, warrants or other rights outstanding to purchase any
shares of Capital Stock of the Borrower or any other Subsidiary of the
Guarantor, nor are any securities of any such Subsidiary convertible into or
exchangeable for their Capital Stock. Except for any investments in such assets
permitted under the provisions of this Agreement, and except for the Guarantor’s
ownership of all of the Capital Stock in the Borrower and any such other
Subsidiary listed in the Collateral Information Certificate, no Loan Party owns
directly or indirectly any Capital Stock of any other Person, no Loan Party is a
partner (general or limited) of any partnership, and no Loan Party is a party to
any joint venture and or otherwise owns (beneficially or of record) any Equity
Interest or similar interest in any other Person.

Section 3.04.    Power and Authority. Each of the Loan Parties has the full
power to enter into, execute, deliver, carry out and perform this Agreement and
the other Credit Documents to which it is a party, to incur the Indebtedness
contemplated by the Credit Documents and to perform its respective obligations
under the Credit Documents to which it is a party and all of such actions have
been duly authorized in each instance by all necessary company proceedings.

Section 3.05.    Validity and Binding Effect. This Agreement has been, and each
Credit Document, when executed and delivered by the respective Loan Parties,
will have been, duly and validly executed and delivered by the Loan Parties
which are signatories thereto. This Agreement and each of the other Credit
Documents executed and delivered by the respective Loan Parties will, upon such
execution and delivery, constitute the legal, valid and binding obligations of
such Loan Parties, enforceable against the respective Loan Parties in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization moratorium or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity.

 

32



--------------------------------------------------------------------------------

Section 3.06.    No Conflict. Neither the execution and delivery by the Borrower
of this Agreement nor the execution and delivery by any other Loan Party of any
Credit Documents to which it is a party, nor the consummation of the
transactions herein or therein contemplated, nor compliance with the terms and
provisions hereof or thereof by the Borrower or the other Loan Parties will
(a) conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the Organization Documents of the Borrower or any other
Loan Party or (ii) any Law or any agreement or instrument or order, writ,
judgment, injunction or decree to which the Borrower or any other Loan Party is
a party or by which it is bound or to which it is subject, which conflict,
default or breach could reasonably be expected to result in a Material Adverse
Event, or (b) result in the creation or enforcement of any Lien upon any
property (now or hereafter acquired) of the Borrower or any other Loan Party
(other than Liens securing the Obligations and the Permitted Encumbrances).

Section 3.07.    Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower, threatened in
writing against any Loan Party at law or in equity, before any Governmental
Authority which individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Event. No Loan Party is in violation of any
order, writ, injunction or decree of any Governmental Authority, the violation
of which could reasonably be expected to result in a Material Adverse Event.

Section 3.08.    Financial Statements; Financial Projections.

3.08.1. Financial Information.  All information (other than the projections
described in Section 3.08.4), which has been provided or made available prior to
the Closing Date to the Lender by the Loan Parties or any of their
representatives in connection with the Credit Facility, this Agreement, and the
transactions contemplated thereby and hereby is compete and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading.

3.08.2. Books and Records.  The books of account and other financial records of
the Loan Parties as in effect on the Closing Date are correct and complete in
all material respects, represent actual, bona fide transactions and have been
maintained in accordance with sound business and accounting practices. As of the
Closing Date, the Loan Parties maintain an adequate system of internal
accounting controls and do not engage in or maintain any off-the-books accounts
or transactions.

3.08.3. Absence of Material Liability.  As of the Closing Date, neither of the
Loan Parties has any material liabilities of any kind, whether direct or
indirect, fixed or contingent or otherwise, not disclosed in writing to the
Lender.

3.08.4. Financial Projections.  The Borrower has delivered to the Lender
financial projections of the Loan Parties for the period commencing January 1,
2019 and ending December 31, 2019. Such projections have been prepared in good
faith by the Loan Parties on the basis of the assumptions stated therein, which
assumptions were believed by the Loan Parties to be fair in light of the
conditions existing at the time of delivery of such projections, and represented
at the time of delivery, the Loan Parties’ reasonable estimate of the future
financial condition and performance set forth and the intentions of the
management of the Loan Parties. In the reasonable judgment of the Loan Parties,
such projections accurately reflect the liabilities of the Loan Parties on the
Closing Date, after giving effect to the transactions contemplated by this
Agreement. Except as disclosed in writing to the Lender prior to the Closing
Date, no events have occurred since the preparation of the projections which
would cause the projections, taken as a whole, not to be reasonably attainable.

 

33



--------------------------------------------------------------------------------

Section 3.09.    Margin Stock. None of the Loan Parties engages or intends to
engage principally, or as one of its important activities, in the business of
incurring Indebtedness or extending credit to others for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying “margin
stock” (within the meaning of Regulation U issued by the Federal Reserve Board).
No part of the proceeds of any Loan or other extension of credit under the
Credit Facility or this Agreement has been or will be used, to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or to refund or retire Indebtedness originally
incurred for such purpose. As of the Closing Date neither of the Loan Parties
intends to hold any margin stock.

Section 3.10.    Full Disclosure. Neither this Agreement nor any Credit
Document, nor any certificate, statement, agreement or other document furnished
to the Lender by the Loan Parties pursuant to or in connection with this
Agreement or any Credit Document, contains any misstatement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading; provided that, with respect to financial projections,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

Section 3.11.    Tax Returns and Payments. All federal and state tax returns
that are required by applicable Law to be filed by either of the Loan Parties
have been filed or properly extended. All taxes, assessments and other
governmental charges levied upon the Loan Parties, or any of their respective
properties, assets, income or franchises which are due and payable have been
paid in full other than (a) those presently payable without penalty or interest,
(b) those which are being contested in good faith by appropriate proceedings,
and (c) those which, if not paid, would not, in the aggregate, constitute a
Material Adverse Event; and as to each of items (a), (b) and (c) the Loan
Parties have established reserves for such claims as have been determined to be
adequate by application of GAAP consistently applied. Except as disclosed in
writing to the Lender prior to the Closing Date, there are no agreements or
waivers extending the statutory period of limitations applicable to any
consolidated federal income tax return of the Loan Parties for any period.

Section 3.12.    Consents and Approvals. No consent, approval, exemption, order
or authorization of, or a registration or filing with any Governmental Authority
or any other Person is required by any Law or any material agreement (other than
the Credit Documents) in connection with the execution, delivery and carrying
out of this Agreement and the Credit Documents to which any Loan Party is a
party, other than (a) the filing of UCC financing statements, (b) STB Filings
and RGC Filings, and (c) those that have been duly obtained and remain in full
force and effect.

Section 3.13.    No Event of Default; Compliance with Instruments. No event has
occurred and is continuing and no condition exists or will exist after giving
effect to this Agreement, the Credit Facility, or any of the Loans which
constitutes a Default, an Event of Default, or a Material Adverse Event. Neither
of the Loan Parties is in violation of any terms of its Organization Documents.

Section 3.14.    Compliance with Laws. The Loan Parties are in compliance in all
material respects with all applicable Laws in all jurisdictions in which they
are presently or will be doing business, the non-compliance with which could
reasonably be expected to result in a Material Adverse Event.

Section 3.15.    ERISA Compliance.

3.15.1. Plans and Contributions.  Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other federal or state Laws, except for such
noncompliance that could not reasonably be expected to, result in a Material
Adverse Event. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service (“IRS”) or an application for such a letter is

 

34



--------------------------------------------------------------------------------

currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Except to the extent that the same could not
reasonably be expected to, result in a Material Adverse Event, the Loan Parties
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

3.15.2. Pending Claims.  There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to result
in a Material Adverse Event. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Event.

3.15.3. ERISA Events.  Except to the extent that the same could not reasonably
be expected to, result in a Material Adverse Event (a) no ERISA Event has
occurred or is reasonably expected to occur, (b) no Loan Party and no ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA), (c) no Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan, and (d) no Loan Party and no ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

Section 3.16.        Title to Properties. The Loan Parties have good title to,
or a valid leasehold interest or license in, all their respective real and
personal property.

Section 3.17.    Insurance. There are in full force and effect for the benefit
of the Loan Parties insurance policies and bonds providing adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of each of the Loan Parties in accordance with prudent
business practices in the respective industries of the Loan Parties for
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Parties operate. As of the Closing Date,
and, as of each subsequent reaffirmation of this representation and warranty,
except as otherwise previously disclosed in writing to the Lender, no notice has
been given or claim made and to the knowledge of the Borrower, no grounds exist,
to cancel or void any of such policies or bonds or to reduce the coverage
provided thereby.

Section 3.18.    Employment Matters. Each of the Loan Parties is in material
compliance with all employment agreements, collective bargaining agreements and
labor contracts and all applicable Laws relating thereto, the non-compliance
with which could reasonably be expected to, result in a Material Adverse Event.
There are no outstanding grievances, arbitration awards or appeals relating to
any of the foregoing agreements or contracts, or, to the knowledge of the
Borrower, threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of the Borrower or any other Loan Party which could
reasonably be expected to result in a Material Adverse Event. All payments due
or to become due from the Borrower or any other Loan Party on account of
obligations in respect of employee health and welfare insurance which could
reasonably be expected to, result in a Material Adverse Event if not paid have
been paid or, in the case of such amounts not yet due, have been recorded as
liabilities on the books of the respective Loan Parties.

Section 3.19.    Solvency. As of the Closing Date, and as of the date of each
advance of the proceeds of any Loan under the Credit Facility and after giving
effect to such advances, the Loan Parties, taken as a whole, are Solvent.

 

35



--------------------------------------------------------------------------------

Section 3.20.    Material Contracts. Except as otherwise disclosed on Schedule
3.20 and, in each instance in which the representations and warranties of this
Section are given or deemed given on a date subsequent to the Closing Date, or
as theretofore otherwise disclosed to the Lender in writing, all Material
Contracts relating to the business operations of the Loan Parties, are valid,
binding and enforceable upon the Loan Parties, and to the knowledge of the
Borrower, the other parties thereto, without any material defaults thereunder.

Section 3.21.    Patents, Trademarks, Copyrights, Licenses, Etc. Each of Loan
Parties owns or possesses the right to use all the patents, trademarks, service
marks, trade names, copyrights, licenses, registrations, franchises, permits and
rights which are materially necessary to own and operate its assets and to carry
on its business as presently conducted and as planned to be conducted by such
Loan Party, without known possible, alleged or actual conflict with the rights
of others, which conflicts could reasonably be expected to result in a Material
Adverse Event.

Section 3.22.    Liens. The Liens in the Collateral granted to the Lender
pursuant to the Credit Documents constitute and will continue to constitute
valid and enforceable Liens under all applicable Laws, having the priority
required herein and in the other Credit Documents, and are entitled to all the
rights, benefits and priorities provided by applicable Law. All filing fees and
other expenses in connection with each such action have been or will be paid by
the Borrower or another Loan Party.

Section 3.23.    Environmental Compliance. The Loan Parties in the ordinary
course of their businesses conduct assessments of their compliance obligations
pursuant to Environmental Laws and the effect of existing Environmental Laws on
their businesses, operations and properties, and of the potential for the Loan
Parties to incur any Environmental Liabilities, and as a result thereof the
Borrower in conjunction with the other Loan Party has reasonably concluded that
the application of any such Environmental Laws and potential Environmental
Liabilities could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Event.

Section 3.24.    Anti-Money Laundering; International Trade Law Compliance;
Anti-Terrorism. No Covered Entity is a Sanctioned Person. No Covered Entity,
either in its own right or through any third party: (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law. The Loan Parties have conducted their business in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, in each
case, if applicable to the Loan Parties, and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

Section 3.25.    Investment Company Act. No Loan Party or Person Controlling a
Loan Party is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Section 3.26.    Management Agreements. All Management Agreements in effect as
of the Closing Date are listed on Schedule 3.26 attached hereto. The Management
Agreements are in full force and effect and to the knowledge of the Borrower are
each binding and enforceable against the manager thereunder. No material default
by any Loan Party under any of the Management Agreements has occurred and is
continuing and no material default by the respective manager under any of the
Management Agreements has occurred and is continuing for a period longer than
thirty (30) days. For the avoidance of doubt, the Borrower hereby represents and
warrants to the Lender that no material default by any party to any Management
Agreement has occurred and is continuing as of the Closing Date

 

36



--------------------------------------------------------------------------------

Section 3.27.    No Material Adverse Event. Since formation of the Loan Parties
there have been no changes in the business condition (financial or otherwise),
operations, performance, or assets of the Loan Parties which individually or in
the aggregate could reasonably be expected to constitute or result in a Material
Adverse Event.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01.    Conditions to Closing. The obligations of the Lender to make
any advances of Loans under the Credit Facility are subject to the satisfaction
on or before the Closing Date of the following conditions precedent:

4.01.1. Closing Submissions.  The Lender’s receipt of the following, in form and
substance reasonably satisfactory to the Lender and its counsel: (a) executed
counterparts of this Agreement and the other Credit Documents; (b) the Note
executed by the Borrower in favor of the Lender; (c) a Guaranty Agreement
executed by the Guarantor; (d) such certificates of resolutions or other action
by the respective governing bodies of the Borrower, the Guarantor, and the
Ultimate Parent (as required pursuant to the terms of the respective
Organization Documents for the Borrower, the Guarantor, and the Ultimate
Parent), incumbency certificates and/or other certificates of Authorized Persons
of each of the Loan Parties and Ultimate Parent as the Lender may require
evidencing the identity, authority and capacity of each Authorized Person
thereof authorized to act as an Authorized Person in connection with the Credit
Facility, this Agreement, and the other Credit Documents to which such Loan
Party is a party, or in the case of the Ultimate Parent as to which the Loan
Parties have agreed that certificates will be provided by officers of the
Ultimate Parent; (e) for each of the Borrower and the Guarantor, receipt and
satisfactory review of (i) all Organization Documents of each Loan Party,
including certified certificates of formation and all other Organization
Documents, (ii) any agreements among holders of Equity Interests in each Loan
Party, and (iii) certificates of good standing from the jurisdiction of its
formation and any jurisdiction in which its ownership, lease or operation of
properties or the conduct of its business requires it to be qualified to do
business, except where the failure to be qualified could not reasonably be
expected to result in a Material Adverse Event; (f) a favorable opinion of
counsel to the Loan Parties, addressed to the Lender subject only to
qualifications and assumptions that are reasonably acceptable to the Lender and
its counsel; (g) satisfactory record search reports with respect to the Borrower
and its assets and properties; (h) satisfactory search results and opinions for
the Collateral as of Closing, and evidence that the Lender will hold perfected
first priority Liens in the Collateral, except for Permitted Encumbrances; (i) a
certificate of an Authorized Person of each Loan Party certifying (i) that the
representations and warranties contained in the Credit Documents are true,
accurate and complete in all material respects as of the Closing Date (except to
the extent that such representations and warranties refer to any earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date), (ii) that all consents, licenses, permits, registrations, and
approvals material to the ownership of the Collateral and required for the
execution, delivery, and performance of the Credit Facility and the Credit
Documents to which it is a party by such Loan Party, or to the enforceability of
such Credit Documents against such Loan Party, have been duly obtained,
(iii) the absence of any continuing Defaults or Events of Default, and (iv) no
Material Adverse Events exist as of the Closing Date and no event exists that is
reasonably likely to cause a Material Adverse Event; (j) satisfactory evidence
of termination of the Ultimate Parent Credit Agreement and the Ultimate Parent
Credit Facility; (k) evidence that all insurance required to be maintained by
the terms of the Credit Documents is in effect; (l) copies of all Management
Agreements in effect as of the Closing Date and/or upon giving effect to
Closing, and all amendments and supplements thereto together with an assignment
of the Management Agreements

 

37



--------------------------------------------------------------------------------

to the Lender as collateral security for the Obligations and the acknowledgment
and consent of the manager thereunder to such assignment; (m) the delivery of
all leases for all Properties leased by the Borrower together with landlord
waivers for such Properties (whether from third-party or affiliated landlords)
where the Borrower’s books and records are located or Collateral in excess of
Two Hundred Fifty Thousand Dollars ($250,000.00) is stored by the Borrower, in
each case in form and substance reasonably satisfactory to the Lender; (n) all
documentation and other information required by the Lender in accordance with
all applicable banking laws and regulations in effect as of the Closing Date,
including, without limitation, the USA PATRIOT Act; (o) an acknowledgement and
agreement by and between the Borrower and the Lender as to the agreed upon
Identified Institutions; and (p) such other assurances, certificates, documents,
consents or opinions as the Lender reasonably may require.

4.01.2. Commitment Fee.  The Borrower shall have paid the Commitment Fee on or
before the Closing Date. For the avoidance of doubt, the portion of the
Commitment Fee in the amount of $10,000 paid by the Borrower on or about
December 18, 2018 upon acceptance of the commitment letter for the Credit
Facility shall be credited to the amount of the Commitment Fee due and payable
on the Closing Date.

4.01.3. Lender Expenses.  The Borrower shall have paid in full all Lender
Expenses to the extent invoiced prior to the Closing Date.

For the avoidance of doubt, the Borrower has elected not to request any Loans on
the Closing Date.

Section 4.02.     Conditions Precedent To Advances Of Proceeds Of Loans After
Closing Date. The obligations of the Lender to honor any request for the advance
of any Loans after the Closing Date shall be subject to the satisfaction of the
following conditions precedent:

4.02.1. Representations And Warranties.  The representations and warranties set
forth in this Agreement or in any other Credit Document, or which are contained
in any certificate or document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of any such Loan, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date.

4.02.2. Absence Of Defaults And Events Of Default.  No continuing Default or
Event of Default shall exist, or would result from such Loan.

4.02.3. No Material Adverse Event.  No Material Adverse Event shall have
occurred since the Closing Date and be continuing and no event exists that is
reasonably likely to cause a Material Adverse Event.

4.02.4. Loan Request and Borrowing Base Requirements.  Receipt by the Lender of:
(a) a duly executed and satisfactorily completed Loan Request; and (b) a
Borrowing Base Certificate and, if applicable, all other Borrowing Base Request
Documentation and Requirements.

 

38



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower agrees that until the payment and satisfaction in full of all of
the Obligations, it will comply with and cause the other Loan Parties to comply
with the covenants set forth in this Article 5.

Section 5.01.    Payment and Performance. All Obligations shall be paid and
performed in full when and as due, or within any applicable grace period
provided in this Agreement.

Section 5.02.    Insurance. The Borrower shall obtain and maintain such
insurance coverages in full force and effect for the benefit of the Loan Parties
providing adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each of the Loan Parties in
accordance with prudent business practices in the respective industries of the
Loan Parties for companies engaged in similar businesses and owning similar
properties in localities where the applicable Loan Parties operate. Without
limitation to the foregoing, the Borrower and the other Loan Parties shall each
maintain fire and extended coverage casualty insurance covering the Collateral
and their respective assets in amounts reasonably satisfactory to the Lender
consistent with prudent practices and sufficient to prevent any co-insurance
liability (which amount shall be the full insurable value of the assets and
properties insured unless the Lender in writing agrees to a lesser amount),
naming the Lender as sole lender loss payee and/or additional insured with
respect to the Collateral, with insurance companies and upon policy forms which
are reasonably acceptable to and approved by the Lender. The Loan Parties shall
submit to the Lender copies of the casualty insurance policies and copies of
paid receipts evidencing payment of the premiums due on the same. The casualty
insurance policies shall be endorsed so as to make them noncancellable unless
thirty (30) days prior notice of cancellation is provided to the Lender. On an
ongoing basis, so there is no lapse of coverage or lapse in the related lender
loss payee endorsements on file with the Lender, the Borrower shall deliver or
cause to be delivered to the Lender, not less than thirty (30) days prior to the
scheduled expiration or lapse of such insurance coverage, evidence reasonably
satisfactory to the Lender of renewal or replacement coverage, including lender
loss payee endorsements, and full payment of all premiums due on same. Upon the
occurrence of any Casualty Event, the Borrower shall promptly pay, or cause to
be paid to the Lender (in cash or as cash proceeds of any insurance policy) the
amount necessary to reduce the unpaid principal balance of the Loans outstanding
under the Credit Facility to an amount not in excess of the Borrowing Base Value
upon giving effect to the reduction in Borrowing Base Value of the Eligible
Railcars affected by the Casualty Event, in the judgment of the Lender. Without
limitation to the foregoing, the Borrower shall comply with all insurance
requirements set forth in the Security Agreement, which requirements shall be
cumulative to the requirements set forth above.

Section 5.03.    [Reserved].

Section 5.04.    Notice Of Litigation And Proceedings. Within fifteen (15) days
of the Borrower or any Loan Party receiving notice or obtaining knowledge
thereof, the Borrower and each other Loan Party shall give notice to the Lender
of any action, suit, citation, violation, direction, notice or proceeding before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting such Loan Party, or the assets
or properties thereof, which, if determined adversely to such Loan Party
(a) could require it to pay over more than the Threshold Amount or deliver
assets the value of which exceeds that sum, or (b) could reasonably be expected
to result in a Material Adverse Event.

Section 5.05.    Payment Of Liabilities To Third Persons. The Borrower and each
other Loan Party shall pay when and as due, or within applicable grace periods,
all liabilities due to third persons, except when the amount thereof is being
contested in good faith by appropriate proceedings (and

 

39



--------------------------------------------------------------------------------

provided that adequate reserves therefor in accordance with GAAP are established
and maintained) or the failure to pay could not reasonably be expected to result
in a Material Adverse Event.

Section 5.06.    Notice Of Change Of Business Location Or Of Jurisdiction of
Organization; Notice of Name Change or Change in Ownership. Each of the Borrower
and the other Loan Parties shall notify the Lender not fewer than thirty
(30) days in advance of (a) any change in the location of its existing chief
executive office or of the jurisdiction in which it is organized, and (b) any
change in or addition to the locations at which any material portion of the
Collateral (or other property securing the Obligations, other than Railcars
which are subject to a Lease Agreement) is kept. Without limitation to the
foregoing clauses “(a)” and “(b),” the Borrower shall advise the Lender of the
establishment of any new, or the discontinuation of any existing, places of
business as part of its Compliance Certificate delivery. Prior to moving any
Collateral to any location not owned by a Loan Party (other than deliveries to
Account Debtors of sold or leased goods and Railcars which shall be subject to
the provisions in the Security Documents), each Loan Party shall obtain and
deliver to the Lender, if the total amount of Collateral at such location, has a
value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) an
agreement, in form and substance reasonably acceptable to the Lender, pursuant
to which the owner of such location shall: (i) subordinate any rights which it
may have, or thereafter may obtain, in any of the Collateral to the rights and
security interests of the Lender; and (ii) allow the Lender reasonable access to
the Collateral in order to remove the Collateral or other property from such
location. The Borrower and each other Loan Party shall notify the Lender not
fewer than thirty (30) days in advance of any changes to its name. The Borrower
shall notify the Lender not fewer than thirty (30) days in advance of any change
in ownership of the Borrower or within three (3) Business Days after it learns
of any material change in ownership of the Ultimate Parent (provided such notice
shall not constitute a waiver of any Change in Control resulting from such
change in ownership); provided, however, in no event shall any such notice
constitute a waiver of any Change in Control or any Default or Event of Default
arising therefrom.

Section 5.07.    Payment of Taxes. Each of the Borrower and the other Loan
Parties shall pay or cause to be paid when and as due all Taxes imposed upon it
or on any of its property or which it is required to withhold and pay over to
the taxing authority or which it must pay on its income, except where contested
in good faith, by appropriate proceedings and at its own cost and expense;
provided, however, that no Loan Party shall be deemed to be contesting in good
faith by appropriate proceedings unless, (a) such proceedings operate to prevent
the taxing authority from attempting to collect the Taxes, (b) the Collateral is
not subject to sale, forfeiture or loss during such proceedings, (c) the
applicable Loan Party’s contest does not subject the Lender to any liabilities
owed to or claims from the taxing authority or any other person, (d) the
applicable Loan Party establishes appropriate reserves in accordance with GAAP
for the payment of all Taxes, court costs and other expenses for which such Loan
Party would be liable if unsuccessful in the contest, (e) the applicable Loan
Party prosecutes the contest continuously to its final conclusion or, provided
the same does not result in the entry of continuance of any Lien, enters into an
agreement with the appropriate Governmental Authority to settle such contest,
and (f) at the conclusion or settlement of the proceedings, the applicable Loan
Party promptly pays all amounts determined to be payable, including but not
limited to all taxes, legal fees and court costs.

Section 5.08.    Notice Of Events Affecting Collateral.    The Borrower shall,
within five (5) Business Days, report to the Lender (a) any reclamation, return
or repossession of Collateral included in the Borrowing Base and all matters
materially affecting the value, enforceability, or collectability of such
Collateral included in the Borrowing Base, taken as a whole, or (b) with respect
to Goods (as defined in the UCC), not included in the Borrowing Base, any
reclamation, return or repossession of such Collateral having a value in excess
of Two Hundred Fifty Thousand Dollars ($250,000.00), and all other matters
materially affecting the value, enforceability or collectability of such
Collateral taken as a whole.

 

40



--------------------------------------------------------------------------------

Section 5.09.    Reporting Requirements. The Borrower shall submit, or cause the
other Loan Parties or the Ultimate Parent, as the case may be, to submit, the
following items to the Lender:

5.09.1. Annual Financial Statements.  As soon as available and in any event
within one hundred twenty (120) calendar days after the end of each Fiscal Year,
the Borrower shall submit or cause to be submitted to the Lender (a) a
management-prepared financial statement, including a balance sheet of the Loan
Parties as of the end of such Fiscal Year and a statement of income and retained
earnings of the Loan Parties for such Fiscal Year, and a statement of cash flow
of the Loan Parties for such Fiscal Year, certified by the Chief Executive
Officer or the Chief Financial Officer of the Ultimate Parent, and (b) in the
event the same is no longer available through the Ultimate Parent’s SEC 10-K
reporting, an annual audited financial statement of the Ultimate Parent
accompanied by an auditor’s opinion thereon issued by independent certified
public accountants of nationally recognized standing (without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit) selected by the Ultimate Parent; provided that all
of the foregoing shall be (x) in reasonable detail and state in comparative form
the respective figures for the corresponding date and period in the prior Fiscal
Year, if applicable, and (y) prepared in accordance with GAAP.

5.09.2. Monthly Financial Statements.  As soon as available and in any event
within twenty (20) calendar days after the end of each calendar month, the
Borrower shall submit to the Lender a balance sheet of the Borrower as of the
end of such month and a statement of income and retained earnings of the
Borrower for such month, and a statement of cash flow of the Borrower for such
month, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the previous Fiscal Year, if
applicable, and all prepared in accordance with GAAP and certified by an
Authorized Person of the Borrower (subject to the absence of footnotes and
year-end adjustments).

5.09.3. Borrowing Base Certificate.  Within twenty (20) calendar days after the
end of each calendar month, a management-prepared Borrowing Base Certificate and
equipment location and utilization report (in each case in form and substance
reasonably satisfactory to the Lender) certified by an Authorized Person of the
Borrower.

5.09.4. Compliance Certificate.  The Borrower shall submit a Compliance
Certificate to the Lender, within forty-five (45) calendar days after the end of
each Fiscal Quarter.

5.09.5. Receivables And Accounts Payable Reports.  Promptly upon request by the
Lender: (a) an aging report of the accounts receivable of the Borrower; and
(b) an aging report of the accounts for the Borrower. Such reports shall be
accompanied by such reports, copies of sales journals, remittance reports, and
other documentation as the Lender may reasonably request from time to time.

5.09.6. Budget and Projections.  The Borrower shall deliver to the Lender, an
annual budget and financial projections for the Borrower, including a projected
balance sheet, income statement, statement of cash flows, covenant compliance
calculations, as well as a statement of all assumptions relating to the
preparation thereof for the next Fiscal Year, within ninety (90) days following
the end of each Fiscal Year.

5.09.7. Management Changes.  The Borrower shall notify the Lender within five
(5) Business Days of any changes in the personnel holding the positions of
either President or Chief Financial Officer of the Borrower or Guarantor.

 

41



--------------------------------------------------------------------------------

5.09.8. Notice of Defaults and Events of Default.  The Borrower shall promptly
give written notice to the Lender of the occurrence of any event, occurrence or
condition (which is known to an executive officer of any Loan Party) which
constitutes either an Event of Default or a Default or which could reasonably be
expected to result in a Material Adverse Event.

5.09.9. [Reserved].

5.09.10. ERISA Event. The Borrower shall promptly give written notice to the
Lender of the occurrence of any ERISA Event

5.09.11. Reportable Anti-Terrorism Compliance Event. The Borrowers shall
promptly notify the Lender upon the occurrence of a Reportable Anti-Terrorism
Compliance Event.

5.09.12. [Reserved].

5.09.13. General Information. In addition to the items set forth in subsections
5.09.1 through 5.09.12 above, the Borrower agrees to submit, and cause the other
Loan Parties to submit, to the Lender such other information respecting the
condition or operations, financial or otherwise, of the Loan Parties as the
Lender may reasonably request from time to time.

Section 5.10.    Preservation of Existence, Etc. The Borrower and the other Loan
Parties shall each (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization, (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Event, and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to result in a Material
Adverse Event.

Section 5.11.    Maintenance of Assets and Properties, Books, Records, and
Accounts. Each of the Borrower and the other Loan Parties shall (a) maintain,
preserve and protect all of its material assets and properties necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain proper books, records, and accounts, including
an adequate system of internal accounting controls.

Section 5.12.    Compliance with Laws. The Loan Parties shall comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or the non-compliance with which could not reasonably be expected to,
result in a Material Adverse Event. Without limiting the generality of the
foregoing, the Loan Parties shall be in compliance in all material respects with
all orders, rules, regulations issued by, and recommendations of, the U.S.
Department of the Treasury and OFAC pursuant to IEEPA, the USA PATRIOT Act and
with all, other legal requirements relating to money laundering or terrorism and
any executive orders related thereto, which at the time apply to it.

Section 5.13.    Inspection Rights. The Borrower shall permit representatives
and independent contractors of the Lender to visit, inspect, and audit the
Collateral, and the properties of any of the Loan Parties, to examine the
corporate, financial and operating books and records of the Loan Parties, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants;
provided that in each case, so long as no Default, Event of Default, or Material
Adverse Event has occurred and is continuing, the Lender shall provide

 

42



--------------------------------------------------------------------------------

reasonable notice of any inspection and audit, and the Lender and its
representatives and contractors shall conduct such inspections and audits
without unduly interfering in with the business of the Loan Parties or any
third-party in possession of the Collateral; and provided further that, so long
as no Default or Event of Default has occurred and is continuing, there shall be
no more than one (1) such inspection and audit of the books and records of the
Loan Parties during any period of twelve (12) consecutive months. Such
inspections and audits shall be at the expense of the Loan Parties.

Section 5.14.    Environmental Matters and Indemnification. The Loan Parties
shall comply with all Environmental Laws, the non-compliance with which could
reasonably be expected to result in a Material Adverse Event. The Borrower shall
undertake commercially reasonable efforts to investigate, where necessary, any
circumstances which give the Loan Parties reason to believe or suspect the
Contamination of any of the Properties. The Loan Parties shall promptly perform
any remediation of such Contamination required by and in accordance with
Environmental Laws; provided, however, that no Loan Party shall be required to
undertake any such remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

Section 5.15.    Lease Agreements. With respect to each Lease Agreement for
Railcars pledged as Collateral, the Borrower shall cause the following to be
delivered to the Lender to be maintained in the possession of the Lender: (a) if
the original of such Lease Agreement is available, such original Lease Agreement
shall be delivered to the Lender, and (b) if an original of such Lease Agreement
is not available, a certified copy of such Lease Agreement shall be delivered to
the Lender together with an original certificate executed and delivered by the
Authorized Person of the Borrower to the Lender certifying that the original
Lease Agreement is not available to or in the possession of the Borrower, or to
the Borrower’s knowledge, any third party.

Section 5.16.    Management Agreements. All Management Agreements (including all
amendments and supplements thereto) in effect from time to time shall be duly
assigned to the Lender as collateral security for the Obligations, and consent
thereto granted by the Manager thereunder. In the event that the Borrower or any
other Loan Party amends, supplements or replaces any Management Agreement in
effect as of Closing, or replaces the manager thereunder which is engaged as of
Closing, the Borrower shall provide the Lender with at least ten (10) Business
Days prior written notice, and (a) with respect to any Management Agreement,
copies of substantially final drafts of the amendment, replacement, or
supplemental Management Agreement for review by the Lender, and (b) such
information concerning the new manager as the Lender may reasonably request. To
the extent that the fees and charges payable to the manager under such amendment
or supplement to, or replacement of, a Management Agreement are in excess of
those payable under the Management Agreement being amended, supplemented, or
replaced, or if the terms of same are in substance materially different from the
Management Agreement being amended, supplemented or replaced, the Lender shall
be entitled to prior approval of same which such approval shall not be
unreasonably withheld, conditioned, or delayed. The Borrower shall promptly
notify the Lender of any material default (that has not been cured prior to the
expiration of any applicable grace or cure period) by the manager under any
Management Agreement.

Section 5.17.    Borrowing Base Requirements. The Loan Parties shall comply at
all times with all of the Borrowing Base eligibility requirements set forth in
Section 2.01.3 hereof.

Section 5.18.    Post-Closing Deliverables. Notwithstanding the conditions
precedent set forth in Section 4.01.1 hereof, the Loan Parties have informed the
Lender that certain items required to be delivered as conditions precedent to
the effectiveness of this Agreement will not be delivered as of the Closing
Date. As an accommodation to the Loan Parties, the Lender has agreed to make the
Loans available under this Agreement notwithstanding that such conditions have
not been satisfied. In

 

43



--------------------------------------------------------------------------------

consideration of such accommodation, each applicable Loan Party hereby agrees to
take each of the actions described on Schedule 5.18 attached hereto, in each
case, in the manner and by the dates set forth thereon, or such later dates as
may be agreed to by the Lender.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower agrees that until the payment and performance in full of all of the
Obligations, it will not do, and it will not permit any of the other Loan
Parties to do, any of the following, without the Lender’s prior written consent:

Section 6.01.    Liens. Neither the Borrower nor any other Loan Party shall
create, incur, assume or suffer to exist any Lien upon any of its properties
(real or personal), assets or revenues, whether now owned or hereafter acquired,
other than Liens securing the Obligations and Permitted Encumbrances.

Section 6.02.    Investments And Loans. The Borrower shall not make any
Investments in any Persons, except (a) Investments in Cash Equivalents,
(b) advances to its officers or employees in the ordinary course of business for
travel, entertainment, relocation and general ordinary course of business
purposes, (c) extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and (d) acquisitions of fixed assets and equipment in the ordinary
course of business to the extent not otherwise prohibited by the terms of this
Agreement. The Guarantor shall not make any Investment in any Persons, except
(a) Investments in Cash Equivalents, (b) advances to its officers or employees
in the ordinary course of business for travel, entertainment, relocation and
general ordinary course of business purposes, (c) extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, (d) Investments in the
Borrower, (e) Investments in its Subsidiaries other than the Borrower; provided
that no such Investments shall be made from dividends, distributions, or other
Restricted Payments received from the Borrower so long as any Default or Event
of Default has occurred and is continuing or upon giving pro-forma effect to
such Investment would occur, and (f) acquisitions of fixed assets and equipment
in the ordinary course of business to the extent not otherwise prohibited by the
terms of this Agreement.

Section 6.03.    Indebtedness. No Loan Party shall create, incur, assume or
suffer to exist any Indebtedness, except (a) the Obligations, (b) Indebtedness
outstanding on the Closing Date and listed on Schedule 6.03 attached hereto and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of any such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (c) Indebtedness owing to
another Loan Party, provided the same shall be unsecured and subordinated to the
Obligations on terms and conditions satisfactory to the Lender, (d) Indebtedness
in respect of capital leases and purchase money obligations for capital assets
and other Indebtedness not covered by clauses (a) – (c), provided that the
aggregate amount of all of such Indebtedness at any time outstanding under this
clause “(d)” shall not exceed the aggregate amount of Two Hundred Fifty Thousand
Dollars ($250,000.00) at any time outstanding.

Section 6.04.    Fundamental Changes. No Loan Party shall merge, dissolve,
liquidate, consolidate with or into another Person (whether in one transaction
or in a series of transactions, including, in any case, pursuant to a Delaware
LLC Division). The Borrower shall not form any Subsidiaries or any Delaware LLC
Divisions.

Section 6.05.    Dispositions. No Loan Party shall make any Disposition or enter
into any agreement to make any Disposition, except (a) Dispositions of equipment
(excluding, for the avoidance of

 

44



--------------------------------------------------------------------------------

doubt, Railcars included in the Borrowing Base) to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are applied to the
purchase price of similar replacement property, (b) Dispositions of obsolete or
worn out property (not included in the Borrowing Base), whether now owned or
hereafter acquired, in the ordinary course of business, and (c) Dispositions
consisting of leases and subleases of Railcars approved or permitted by the
Lender pursuant to Section 2.01.3. Provided that (x) no Default or Event of
Default shall have occurred and be continuing and, (y) the Borrower shall
demonstrate pro-forma compliance with the financial covenant set forth in
Section 6.11 and the Railcar Equity Value condition under Section 6.06(c)(ii),
and no Default or Event of Default would result from, in each case, giving
immediate effect thereto, the Borrower shall be entitled to make Dispositions of
property not included in the Borrowing Base in an amount not in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00) in aggregate amount in any Fiscal
Year. With the prior approval of the Lender (in order to release the affected
Collateral being sold), and provided no Default or Event of Default has occurred
and is continuing and in the absence of any Material Adverse Event, such
approval not to be unreasonably withheld, conditioned or delayed, the Borrower
shall be entitled to make sales or other Dispositions of Railcars held by the
Borrower; provided that within five (5) Business Days of the consummation of
such sale, the Borrower shall repay to the Lender an amount equal to the
difference, if any at such time, by which the principal amount outstanding under
the Credit Facility exceeds the Availability, calculated after giving effect to
the reduction in the Borrowing Base resulting from such sale and release of
Collateral, and as may be required to achieve pro-forma compliance with the
financial covenant set forth in Section 6.11 hereof upon giving effect to any
such sale and release of Collateral.

Section 6.06.    Restricted Payments. No Loan Party may declare or make,
directly or indirectly, any Restricted Payments, or incur any obligation
(contingent or otherwise) to do so, except that (a) any Subsidiary of a Borrower
may make Restricted Payments to such Borrower, (b) the Loan Parties may declare
and make non-cash dividend payments or other non-cash distributions payable
solely in their Capital Stock, (c) the Loan Parties may declare and make other
cash dividends and distributions in the absence of any continuing Defaults or
Events of Default and provided that after giving immediate effect thereto, no
Default or Event of Default would result therefrom, and provided further that at
the time of each such dividend or distribution and on a pro-forma basis upon
giving effect to such dividend or distribution (i) it is in compliance with the
financial covenant set forth in Section 6.11 hereto and (ii) that the aggregate
Railcar Equity Value at such time reported on the Borrower’s balance sheet is
not less than the aggregate Railcar Equity Value calculated at the time of the
most recent Borrowing Base Certificate delivered under the Credit Facility, and
(d) the Loan Parties may declare and make Permitted Tax Distributions. The
Borrower shall demonstrate its compliance with clause “(c)” of this Section to
the reasonable satisfaction of the Lender as part of its monthly reporting
pursuant to Section 5.09.2 of this Agreement, if during such monthly reporting
period, the Loan Parties declare and make any cash dividends or distributions
under clause “(c)” of this Section. For the avoidance of doubt, the Loan Parties
shall not make any Restricted Payment consisting of (x) any redemption,
repurchase, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect by any Loan Party,
of any Equity Interest in any Loan Party now or hereafter outstanding, or
(y) any payment made by the Loan Party to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire Equity Interests in
such Person now or hereafter outstanding.

Section 6.07.    Change in Nature Of Business. No Loan Party shall engage in any
material line of business substantially different from (a) those lines of
business conducted by it on the Closing Date or (b) any business substantially
related or incidental to the lines of business conducted by it on the Closing
Date.

Section 6.08.    Transactions With Affiliates. Except as set forth in Schedule
6.08 attached hereto and the acquisition of Railcars by the Borrower from the
Ultimate Parent at the Transfer Price, no Loan

 

45



--------------------------------------------------------------------------------

Party shall enter into any transaction of any kind with any Affiliate, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the Loan Party as would be obtainable at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate.

Section 6.09.    Burdensome Agreements; Negative Pledges. No Loan Party shall
enter into or grant any negative pledges or agreements restricting its ability
to pledge its assets or to grant Liens against its assets, or otherwise comply
with its obligations under the Credit Documents.

Section 6.10.    Use Of Proceeds. The Loan Parties shall not use the proceeds of
any Loan, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry “margin stock” (within the meaning of the
Margin Regulations) or to extend credit to others for the purpose of purchasing
or carrying margin stock or to refund Indebtedness originally incurred for such
purpose, or for any other purpose not authorized by the Credit Documents.

Section 6.11.     Interest Coverage Ratio. The Borrower shall maintain an
Interest Coverage Ratio of not less than 1.25:1.00, measured quarterly as
presented below:

 

Testing Date    Accounting Period 3/31/2019    1st Fiscal Quarter of 2019
6/30/2019    1st and 2nd Fiscal Quarters of 2019 9/30/2019    1st, 2nd, and 3rd
Fiscal Quarters of 2019 12/31/2019 and the last day of each Fiscal Quarter
thereafter    Rolling 4-quarter basis

Notwithstanding the foregoing, in the event no advance of a Loan under the
Credit Facility is made during the 1st Fiscal Quarter of 2019, the first testing
date for the Interest Coverage Ratio shall be the last day of the Fiscal Quarter
of 2019 during which the first advance of a Loan is made, and the accounting
periods for the Interest Coverage Ratio for 2019 shall be adjusted accordingly.

ARTICLE 7

EVENTS OF DEFAULT

The occurrence of any of the following events or conditions shall constitute an
Event of Default.

Section 7.01.    Failure To Pay. The failure or refusal of the Loan Parties to
pay (a) all or any amount or installment of principal due upon the Loans
(whether scheduled, by acceleration, or as otherwise required by the terms of
the Credit Documents), or (b) any interest, fees or any other payment Obligation
within five (5) Business Days after the due date thereof.

Section 7.02.    Violation Of Covenants. The failure or refusal of the Loan
Parties to (a) perform, observe, and comply with any covenant, agreement, or
condition contained in Sections 2.01.3(d)(iii), 2.01.3(d)(iv), 2.01.5, 5.04,
5.06, 5.08, 5.09.8, 5.09.10, 5.09.11, 5.10(a), 5.10(b), or 5.13 or in Article 6
of this Agreement, (b) timely perform, observe and comply with any other
covenant, agreement, or condition contained in this Agreement (not specified
above in Section 7.01, 7.02(a), or in any other Section of this Article 7), and
such failure or refusal continues for a period of thirty (30) consecutive
calendar days after the earlier of (i) the Loan Parties receive notice or
knowledge of such failure or (ii) the Loan Parties should have known of such
event or failure; or (c) timely perform, observe, or comply with any covenant,
agreement or condition contained in any other Credit Document (not specified in
7.01, 7.02(a), or in any other Section of this Article 7), and such failure or
refusal continues for a period of thirty (30) consecutive

 

46



--------------------------------------------------------------------------------

calendar days after the earliest of (i) the Loan Parties receive notice or
knowledge of such failure, (ii) the Loan Parties should have known of such event
or failure, and (iii) the expiration of any cure period set forth in any such
Credit Document; provided, however, that any such cure period is available only
if (x) such covenant or agreement is not in the nature of a negative covenant,
(y) the applicable default or failure is reasonably capable of being cured, and
(z) such covenant, agreement or condition is not substantially similar to a
covenant set forth in this Agreement or set forth by cross-referencing this
Agreement, which, in each case, shall be governed by the terms of this Agreement
and any applicable cure period in clause (b) of this Section).

Section 7.03.    Representation Or Warranty. Any representation or warranty made
by any of the Loan Parties herein or in any Credit Document, the Collateral
Information Certificates, or in any Compliance Certificates or other document or
instrument delivered from time to time to the Lender shall be false, incorrect,
or misleading in any material respect when made or deemed made.

Section 7.04.    Cross-Default. The Borrower (a) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or guarantee (other than
Indebtedness hereunder and Indebtedness under Swaps) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Hundred Fifty Thousand Dollars ($250,000.00), or
(b) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which failure (in the case of clause “(a)” or clause “(b)”) is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such guarantee (or a trustee or Lender on behalf of such holder
or holders or beneficiary or beneficiaries) to cause (without regard to any
existing intercreditor arrangements), with the giving of notice if required,
such Indebtedness to be accelerated, demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded; or (c) there occurs under any Swap
an “Early Termination Date” (as defined in such Swap ) resulting from (i) any
event of default under such Swap as to which the Borrower or any other Loan
Party is the “Defaulting Party” (as defined in such Swap ), or (ii) any
“Termination Event” (as so defined under such Swap ) as to which the Borrower or
any other Loan Party is an “Affected Party” (as so defined under such Swap )
and, in either event, the Swap Termination Value owed by the Borrower or such
Loan Party as a result thereof is greater than the Two Hundred Fifty Thousand
Dollars ($250,000.00).

Section 7.05.    Judgments. The Borrower shall suffer final judgments for the
payment of money aggregating in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) above insured amounts and shall not discharge the same within a
period of thirty (30) days unless, pending further proceedings, execution has
not been commenced or if commenced has been effectively stayed.

Section 7.06.    Levy By Judgment Creditor. A judgment creditor of the Borrower
shall obtain possession of any assets of the Borrower or any other Collateral
with a value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) in
the aggregate by the exercise of any legal rights and remedies, including but
not limited to levy, distraint, replevin or self-help, and the Borrower shall
not have remedied, bonded off, or otherwise effectively stayed same within
thirty (30) days thereof; or a writ of garnishment is served on the Lender or
any other bank relating to any of the bank or deposit accounts of the Loan
Parties maintained with the Lender or such other bank, and such writ of
garnishment shall not have been released within seven (7) Business Days thereof.

 

47



--------------------------------------------------------------------------------

Section 7.07.    Involuntary Insolvency Proceedings. The institution of
involuntary Insolvency Proceedings against the Borrower or any other Loan Party
and the failure of any such Insolvency Proceedings to be dismissed before the
earliest to occur of (a) the date which is sixty (60) days after the institution
of such Insolvency Proceedings, (b) the entry of any order for relief in the
Insolvency Proceeding or any order adjudicating the Borrower or any other Loan
Party insolvent, or (c) the impairment (as to validity, priority or otherwise)
of any Lien of the Lender in any of the Collateral.

Section 7.08.    Voluntary Insolvency Proceedings. The commencement by the
Borrower or by any other Loan Party of Insolvency Proceedings.

Section 7.09.     Attempt to Terminate or Limit Guaranties. The receipt by the
Lender of notice from a Guarantor that such Guarantor is attempting to terminate
or limit any portion of its obligations under a Guaranty Agreement.

Section 7.10.    Inability to Pay Debts. The Borrower fails to pay its debts as
they become due in the ordinary course of business.

Section 7.11.     ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of any Loan Party under Title
IV of ERISA to the Pension Plan, Multiemployer Plan, or the PBGC in an aggregate
amount in excess of $4,000,000.00, or any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$4,000,000.00.

Section 7.12.    Injunction. The issuance of any injunction against the Borrower
or any other Loan Party which enjoins or restrains the Borrower or any other
Loan Party from continuing to conduct any material part of its business affairs
which continues for more than twenty (20) days.

Section 7.13.    Change In Control. The occurrence of any Change in Control.

 

48



--------------------------------------------------------------------------------

ARTICLE 8

RIGHTS AND REMEDIES OF LENDER

ON THE OCCURRENCE OF AN EVENT OF DEFAULT

Upon the occurrence of an Event of Default and during the continuance thereof:

Section 8.01.    Lender’ Specific Rights And Remedies. Subject to Section 8.05,
in addition to all other rights and remedies provided by applicable Laws and the
terms of the Credit Documents, upon the occurrence and during the continuance of
any Event of Default, the Lender may, (a) declare the commitment of the Lender
to make advances of Loans under the Credit Facility to be terminated,
(b) accelerate and call immediately due and payable all or any part of the
Obligations, (c) seek specific performance or injunctive relief to enforce
performance of the undertakings, duties, and agreements provided in the Credit
Documents, whether or not a remedy at law exists or is adequate, (d) exercise
any rights of a secured creditor under applicable Laws against the Collateral,
including (i) the right to take possession of the Collateral without the use of
judicial process or hearing of any kind, (ii) the right to require the Loan
Parties to assemble the Collateral at such place as the Lender may specify, and
(iii) the right to sell the Collateral, in whole or in part, at either private
or public sale, and (e) seek the appointment of a receiver for any or all of the
Loan Parties and/or the assets of any or all of the Loan Parties.

Section 8.02.    Automatic Acceleration. Upon the occurrence and during the
continuance of an Event of Default as described in Sections 7.07 or 7.08 of this
Agreement, the commitments of the Lender hereunder to advance Loans under the
Credit Facility shall automatically terminate and the Obligations shall be
automatically accelerated and due and payable without any notice, demand or
action of any type on the part of the Lender.

Section 8.03.    [Reserved].

Section 8.04.    Remedies Cumulative. The rights and remedies provided in this
Agreement and in the other Credit Documents or otherwise under applicable Laws
shall be cumulative and the exercise of any particular right or remedy shall not
preclude the exercise of any other rights or remedies in addition to, or as an
alternative of, such right or remedy.

Section 8.05.    Equity Cure. For purposes of determining compliance with the
financial covenant set forth in Section 6.11 of this Agreement, as of the end of
any one Fiscal Quarter, upon notice from the Borrower to the Lender on or prior
to the date that the financial statements for the month on which the last day of
such Fiscal Quarter occurs are required to be delivered pursuant to
Section 5.09.2 that the Borrower intends to receive an Equity Cure pursuant to
this Section 8.05, subject to the limitations set forth below, a cash equity
investment contribution (an “Equity Cure”) (which to the extent constituting
other than common Equity Interests will be on terms and conditions acceptable to
the Lender but shall not, in any event be in the form of a loan) from the
Guarantor or the Ultimate Parent, the net cash proceeds of such Equity Cure
received by the Borrower within fifteen (15) days following the date on which
such financial statements are required to be delivered will, at the Borrower’s
request, be deemed to increase net income for such Fiscal Quarter and as of the
last day of such Fiscal Quarter solely for the purposes of determining
compliance with the Interest Coverage Ratio as set forth in Section 6.11 hereof
tested at the end of such Fiscal Quarter and applicable subsequent periods which
include such Fiscal Quarter. Following an Equity Cure, the Borrower must
immediately pay down the amount of the Loans that would have caused the breach
of the Interest Coverage Ratio set forth in Section 6.11 hereof had no Equity
Cure been made to the extent necessary to cause the Borrower to be in compliance
with Section 6.11 as of the last day of the relevant Fiscal Quarter, and shall
deliver to the Lender calculations demonstrating to the reasonable satisfaction
of the Lender monthly pro forma financial covenant

 

49



--------------------------------------------------------------------------------

compliance by the Borrower for the remainder of the term of the Credit Facility.
The Equity Cure may be exercised only once during the two-year term of the
Credit Facility. The Lender shall not be obligated to extend additional credit
under the Credit Facility during the period between the breach of the financial
covenant and the completion of the Equity Cure.

ARTICLE 9

MISCELLANEOUS

Section 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or nationally recognized overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

If to the Borrower:   

FreightCar America Leasing 1, LLC

2 N. Riverside Plaza, #1300

Chicago, IL 60606

Attention: Dan Wallace

Telephone: 312-928-1071

Facsimile: 312-928-0890

Email: dwallace@freightcar.net

   With a copy to:   

FreightCar America, Inc.

2 N. Riverside Plaza, #1300

Chicago, IL 60606

Attention: General Counsel

Telephone: 312-928-0045

Facsimile: 312-928-0890

Email: gvlamis@freightcar.net

If to the Lender:   

M & T Bank

One Light Street, 16th Floor

Baltimore, MD 21202

Attention: Erica S. Cariello, Vice President

Telephone: 410-964-6823

Facsimile: 410-244-4022

Email: ecariello@mtb.com

Any party hereto may change its address for notices and other communications
hereunder by notice to the other parties hereto. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

Section 9.02.    Course of Conduct. No failure or delay by the Lender in
exercising any right or power under any Credit Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.

 

50



--------------------------------------------------------------------------------

The rights and remedies of the Lender under the Credit Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Credit Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless such waiver is
made in writing by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
waiver or indulgence by the Lender shall constitute a future waiver of
performance or exact performance by any of the Loan Parties. No amendment or
waiver shall be effective unless in writing. Without limiting the generality of
the foregoing, the advance of Loans under the Credit Facility shall not be
construed as a waiver of any Default or an Event of Default, regardless of
whether the Lender may have had notice or knowledge of such Default or Event of
Default at the time of such advance.

Section 9.03.    Expenses. The Borrower shall pay all Lender Expenses upon the
request of the Lender.

Section 9.04.    Indemnity. The Borrower shall indemnify, and shall cause the
other Loan Parties to indemnify, the Lender and each Related Party of the Lender
(each such Person being called an “Indemnitee” against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (a) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (b) the Credit Facility or any Loan or the use or proposed
use of the proceeds therefrom, (c) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party,
any Contamination of a Property or of any other Collateral, or any Environmental
Liability related in any way to the Borrower or the Collateral, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of any Indemnitee. Without limiting the
provisions of Section 2.05.3, this Section 9.04 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

Section 9.05.    Waiver of Claims. To the fullest extent permitted by applicable
Law, the Borrower agrees that the Borrower will not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, the Credit
Facility, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the administration thereof, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent it has been determined by a
court of competent jurisdiction by final and nonappealable judgment that such
Indemnitee acted with gross negligence or willful misconduct.

Section 9.06.    Successors and Assigns.

 

51



--------------------------------------------------------------------------------

9.06.1. Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (a) neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations without the prior written consent of the Lender, and
(b) the Lender may assign the Credit Facility and its rights under the Credit
Facility, this Agreement, and the other Credit Documents, (i) in accordance with
Section 9.06.2 below, (ii) by way of participation, in accordance with the
provisions of Section 9.06.3 below, or (c) by way of pledge or assignment of a
security interest in accordance with Section 9.06.5 below. For the avoidance of
doubt, nothing herein shall limit any rights of the Lender with respect to any
assignment of any nature upon the occurrence and during the continuance of any
Event of Default. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, and their
respective successors and assigns permitted hereby, participants to the extent
provided in Section 9.06.2 below and, to the extent expressly contemplated
hereby, the Related Parties of the Lender) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

9.06.2. Assignment by the Lender.   Subject to Section 9.18 hereof, the Lender
shall be entitled to assign the Credit Facility, this Agreement, the other
Credit Documents, and its rights hereunder and thereunder at any time and from
time to time provided that, unless an Event of Default has occurred and is
continuing, any assignment by the Lender to an Identified Institution shall
require the Borrower’s prior written consent, not to be unreasonably withheld,
delayed or conditioned; provided further, however, no such consent shall be
required for any assignment by the Lender to an Affiliate of the Lender, an
Approved Fund, or any assignment in connection with the sale of all or a
material part of the assets of the Lender or a division of the Lender which
includes the Credit Facility.

9.06.3. Participations.  Subject to Section 9.18 hereof, the Lender may at any
time or from time to time, sell one or more participations in all or a portion
of the Lender’s rights and/or obligations under the Credit Facility, without the
consent of, or notice to, the Borrower (except in the case of a sale of a
participation in the absence of a continuing Event of Default to an Identified
Institution which is not an Affiliate of the Lender or Approved Fund, in which
case consent of the Borrower shall be required); provided that, in any event,
the Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under the Credit Documents.

9.06.4. Approval by Borrower.  The Borrower shall be deemed to have consented to
and approved any proposed assignee or participant as to which such consent or
approval is required (as set forth above in Sections 9.06.2 and 9.06.3 hereof)
unless the Borrower objects to such proposed assignee or participant by written
notice to the Lender within ten (10) Business Days after having received notice
of the proposal of such assignee or participant.

9.06.5. Pledge.  The Lender may at any time pledge or assign a security interest
in all or any portion of its rights under the Credit Facility (including under
its note or notes, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

Section 9.07.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Credit Document shall be considered to have been relied
upon by the Lender and shall survive the execution and delivery of any Credit
Document, the extension of the

 

52



--------------------------------------------------------------------------------

Credit Facility, and the making of the Loans thereunder, regardless of any
investigation made by the Lender or on its behalf and notwithstanding that the
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on account of the Credit Facility, any of the Loans, any fee,
or any other amount payable under the Credit Documents is outstanding and unpaid
and so long as the Lender’s commitment to advance proceeds of Credit Facility
and the Loans thereunder has not expired or terminated. The provisions of
Sections 2.04, 2.05.7, 9.04, and 9.05 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loan and the termination of the Credit Facility, this
Agreement, or any provision hereof.

Section 9.08.    Counterparts And Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article 4, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signature of the
Borrower. Delivery of an executed counterpart of a signature page of this
Agreement electronically shall be just as effective as the delivery of a
manually executed counterpart of this Agreement.

Section 9.09.    Electronic Execution. The words “execution”, “signed,”
“signature,” and words of like import shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law.

Section 9.10.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 9.11.    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the Governing State, without reference
to its conflict of laws rules or any rules or principles that would require the
application of any other jurisdiction.

Section 9.12.    Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any state or federal court located in the Governing State for
any action or proceeding arising out of or relating to this Agreement or the
other Credit Documents. Each of the parties hereto agrees that a final judgment
in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

Section 9.13.    Venue. Each of the parties hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other

 

53



--------------------------------------------------------------------------------

Credit Documents in any court of the Governing State referred to in
Section 9.12. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

Section 9.14.    Service Of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

Section 9.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OBLIGATIONS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, LENDER OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.16.    Time. Time is of the essence to this Agreement.

Section 9.17.    Acknowledgments. The Borrower hereby acknowledges that (a) it
and each of the other Loan Parties has been advised and represented by counsel
in the negotiation, execution and delivery of each Credit Document, (b) the
Lender does not have any fiduciary relationship with or duty to it or to the
Borrower or any other Loan Party arising out of or in connection with this
Agreement and the relationship between the Lender, on one hand, and the Borrower
and the other Loan Parties, on the other hand, in connection herewith is solely
that of creditor and debtors, and (c) no joint venture exists among the Lender
and the Borrower or any other Loan Party.

Section 9.18.     Treatment of Certain Information; Confidentiality. The Lender
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to any rating agency in
connection with the rating of any of the Loan Parties or the Credit Facility
hereunder; (h) with the consent of either of the Loan Parties or the Ultimate
Parent; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
the Lender or any of its Affiliates on a nonconfidential basis from a source
other than a Loan Party or the Ultimate Parent that is not prohibited by an
order of a Governmental Authority or by Law from disclosing such information to
the Lender. In addition, the Lender may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to

 

54



--------------------------------------------------------------------------------

the lending industry and service providers to the Lender in connection with the
administration of this Agreement, the other Credit Documents, the Credit
Facility, the Loans, and the Borrowing Base. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.19.    USA PATRIOT Act Notice. The Lender hereby notifies the Borrower
that pursuant to the requirements of the PATRIOT Act it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the PATRIOT Act.

[Signatures begin on following page.]

 

55



--------------------------------------------------------------------------------

Signature Page to Credit Agreement:

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Credit Agreement to be executed by their respective duly
Authorized Persons as of the date first written above.

 

BORROWER: FREIGHTCAR AMERICA LEASING 1, LLC, a Delaware limited liability
company By:   /s/ Daniel Wallace   Name: Daniel Wallace   Title:
Vice President and General Manager, Leasing

[Signatures continue on following page.]



--------------------------------------------------------------------------------

Signature Page to Credit Agreement – Continued:

 

LENDER: M & T BANK, A New York Banking Corporation By:   /s/ Erica S. Cariello  
Erica S. Cariello,   Vice President



--------------------------------------------------------------------------------

Certain information in this document, marked with “[***]”, has been omitted
because it both (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

Exhibit A to

Credit Agreement

Eligible Railcar Advance Rate Table

Exhibit A

Eligible Railcar Advance Rate Table

 

Railcar Type    Advance Rate [***]    85% [***]    85% [***]    85% [***]    85%
[***]    75-80% [***]    75-80% [***]    75-80% [***]    80% [***]    75-80%
[***]    70% [***]    65%



--------------------------------------------------------------------------------

Exhibit B to

Credit Agreement

 

LOGO [g781133cm_244.jpg]

 

Eligible Rail Cars   Lessee   Rating     Geo
Use     Age     # Cars     Car Description     Commodity     Transfer
Price per
Car     Total
Transfer
Price     Current
FMV per
Car     Current
Total
FMV     Date of
Last
Valuation    

Valuation
within last 12
months

(Y/N)

    Advance
Rate     Borrowing
Base
Value    

Current FMV
Transfer Price

(Y/N)

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                       

 

*

Fair Market Value (“FMV”)

 

Aggregated Borrowing Base Value

            Availability                  

Commitment Amount

            $40,000,000.00       Previous Loan Balance                Loan
Repayment                Loan Request                New Loan Balance           
    Unused Availability         

Pursuant to the terms of the Credit Agreement (“Agreement”) which was executed
and delivered by FreightCar America Leasing, 1, LLC (“Borrower) to M&T Bank
(“Lender”), the Borrower hereby certifies to the Lender that the information
contained in this Borrowing Base Certificate is true and correct. All terms used
herein which are defined in the Agreement shall have the same meaning as in the
Agreement. The Bank is hereby requested to advance to the Borrower the
additional amount set forth above, by depositing the same to the Borrower’s
corporate account. This additional borrowing is in accordance with all the terms
of the Agreement, and is payable on demand.

 

    FreightCar America Leasing 1, LLC Received
By:                                        
                                                             Signature:
                                         
                                                    
                            Authorized Officer Per Resolution Date
Received:                                       
                                                                Name:
                                         
                                                    



--------------------------------------------------------------------------------

Exhibit C to

Credit Agreement

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

 

To:

M&T Bank

One Light Street, 16th Floor

Baltimore, MD 21202

Attention: Erica S. Cariello, Vice President

Facsimile: 410-244-4022

Email: ecariello@mtb.com

This certificate is being provided by the undersigned pursuant to the terms and
provisions of Section 5.09 of the Credit Agreement dated to be effective as of
April 16, 2019 (“Agreement”) between FREIGHTCAR AMERICA LEASING 1, LLC
(“Borrower”) and M&T BANK (“Lender”) dated                 , 20    , for the
period from                      to                      (“Relevant Period”).

All terms used in this Compliance Certificate without definition shall having
the meanings assigned thereto in the Agreement.

The undersigned hereby certifies solely in the undersigned’s capacity as [Chief
Executive Officer or Chief Financial Officer (as noted below) of FreightCar
America, Inc., a Delaware corporation, the indirect parent company of the
Borrower1][Authorized Person of the Borrower2], that the undersigned has
reviewed the Agreement and the operations and condition (financial or other) of
the Borrower and to the best of the undersigned’s knowledge:

[Include paragraph 1 for annual financial statements and monthly financial
statements.]

1.    Attached is the following financial statement for the relevant period3:

[    ] Pursuant to, and prepared in accordance with, Section 5.09.1(a) of the
Credit Agreement, the management-prepared annual financial statement, including
a balance sheet of the Loan Parties as of the end of the Fiscal Year identified
above as the Relevant Period, and a statement of income and retained earnings of
the Loan Parties for such Relevant Period, and a statement of cash flow of the
Loan Parties for such Relevant Period.

[    ] Pursuant to, and prepared in accordance with, Section 5.09.2 of the
Credit Agreement, attached is the balance sheet of the Borrower as of the end of
the month identified above as the Relevant Period, and a statement of income and
retained earnings of the Borrower for such Relevant Period, and a statement of
cash flow of the Borrower for such Relevant Period.

[Include paragraph 2 for monthly financial statements.]

2.    No event, occurrence, or condition which constitutes either an Event of
Default or an Event of Default or which could reasonably be expected to result
in a Material Adverse Event has occurred during the Relevant Period, or if any
such event, occurrence, or condition has occurred it is described in detail on a
schedule attached hereto.

[Include paragraph 3 for quarterly compliance certificates.]

3.    The Borrower is in compliance with the financial covenant set forth in
Section 6.11 (Interest Coverage Ratio) of the Agreement for the Relevant Period,
and the computations required to demonstrate such compliance are set forth in
Schedule A attached hereto and made a part hereof.

[Include paragraph 4 for quarterly compliance certificates.]

 

1 

With respect to annual management-prepared financial statements and quarterly
compliance certificates.

2 

With respect to monthly financial statements

3 

Complete as applicable.



--------------------------------------------------------------------------------

4.    The Borrower has established no new places of business and no places of
business have been discontinued, except as described on a schedule attached
hereto.

[Include paragraph 5 for monthly financial statements.]

5.    At the time of any dividends and distributions (other than Permitted Tax
Distributions) made during the Relevant Period, no Default or Event of Default
had occurred at the time of such dividend or distribution and upon giving
immediate effect thereto, no Default or Event of Default resulted therefrom.
Attached as a schedule hereto is a report of all dividends and distributions (if
any) made by the Borrower during the Relevant Period, together with proforma
calculation(s) of the financial covenant set forth in Section 6.11 and a report
of the aggregate Railcar Equity Value (i) as of the last day of the prior Fiscal
Quarter and (ii) as of the date of each such distribution.

 

    Name:     Title:   4         Date:       , 20    

 

 

4 

Identify signer as Chief Executive Office of Chief Financial Officer of
FreightCar America, Inc., or identify title of Authorized Person of Borrower, as
applicable



--------------------------------------------------------------------------------

Exhibit D to

Credit Agreement

Form of Guaranty Agreement

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (this “Guaranty”) is entered into as of April 16, 2019
by FREIGHTCAR AMERICA LEASING, LLC, a Delaware limited liability company (the
“Guarantor”) in favor of and for the benefit of M & T BANK, a New York banking
corporation (the “Lender”). Capitalized terms used in this Guaranty and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement dated of even date herewith (as the same may be amended,
extended, renewed, restated, supplemented, or otherwise modified, the
“Agreement”) by and between the Lender and FREIGHTCAR AMERICA LEASING 1, LLC, a
Delaware limited liability company (the “Borrower”).

RECITALS

At the request of the Borrower, the Lender has agreed to provide the Credit
Facility and the Loans to the Borrower in accordance with the terms of the
Agreement and the other Credit Documents.

It is a condition precedent to the obligations of the Lender to provide the
Credit Facility and to extend Loans from time to time to the Borrower in
accordance with the Agreement, that the Guarantor execute and deliver this
Guaranty. The Guarantor is willing to provide this Guaranty to the Lender in
order to induce the Lender to provide the Credit Facility to the Borrower.

Hereafter, the Borrower and Swap Providers, each in its own discretion, may
elect from time to time to enter into Swaps and Swap Agreements, and the Lender
and any such Swap Providers are collectively referred to as the “Beneficiaries”.

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantors agree as follows:

Section 1.    Guaranty. (a) The Guarantor, irrevocably and unconditionally,
guarantees as a primary obligor and not merely as a surety, the due and punctual
payment and performance in full to the Lender and to any other Beneficiaries of
all “Guaranteed Obligations” (as hereinafter defined) when and as due, whether
at stated maturity, by acceleration, demand or otherwise (including amounts that
would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code).

(b) As used herein, the term “Guaranteed Obligations” means (i) any and all
Obligations of the Borrower to the Lender, including without limitation, all
duties and obligations of the Borrower to repay the Loans and all duties and
obligations of the Borrower under any Swaps, now or hereafter made, incurred or
created, whether absolute or contingent, liquidated or unliquidated, presently
contemplated or uncontemplated, whether due or not due, and however arising
under or in connection with the Agreement, any Swaps, or any of the other Credit
Documents, and (ii) all other obligations of payment, performance, and
indemnification which the Guarantor has undertaken and assumed pursuant to this
Guaranty, the Agreement, and the other Credit Documents. Without limitation to
the foregoing, any interest on any portion of the Guaranteed Obligations that
accrues after the commencement of any proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Borrower (or, if interest on any portion of the Guaranteed
Obligations ceases to accrue by operation of Law by reason of the commencement
of said proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if said proceeding had not been commenced) shall be
included in the Guaranteed Obligations. It is the express intention of the
Guarantor



--------------------------------------------------------------------------------

and of the Beneficiaries that the Guaranteed Obligations shall be determined
without regard to any rule of Law that might otherwise relieve the Borrower of
any portion of the Guaranteed Obligations.

(c) Upon the failure of the Borrower to pay any of the Guaranteed Obligations
when and as the same shall become due, the Guarantor will upon demand pay, or
cause to be paid, in immediately available funds, to the Lender and any other
Beneficiary, an amount equal to the aggregate amount of the unpaid Guaranteed
Obligations.

(d) With respect to any Obligations of the Borrower under any Swap Agreement,
the Guaranteed Obligations shall exclude any Excluded Swap Liabilities, but, to
the extent that the Guarantor is an Eligible Contract Participant, shall include
any applicable keepwell and support obligations, all as set forth in
Section 2.08 of the Agreement.

Section 2.    Guaranty Absolute and Continuing. The obligations of the Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, the Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and not just of collection; (b) the Beneficiaries may enforce this
Guaranty upon the occurrence and during the continuance of any Event of Default
under the Agreement notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such event;
(c) the obligations of the Guarantor hereunder are independent of the
obligations of the Borrower under the Credit Documents or the Swaps and the
obligations of any other guarantor of obligations of the Borrower and a separate
action or actions may be brought and prosecuted against the Guarantor whether or
not any action is brought against the Borrower or any of such other guarantors
and whether or not the Borrower is joined in any such action or actions; and
(d) a payment of a portion, but not all, of the Guaranteed Obligations by the
Guarantor shall in no way limit, affect, modify or abridge the liability of the
Guarantor for any portion of the Guaranteed Obligations that has not been paid.
This Guaranty is a continuing guaranty and shall be binding upon the Guarantor
and its successors and assigns, and the Guarantor irrevocably waives any right
to revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

Section 3.    Actions By Beneficiaries. The Beneficiaries may from time to time,
without notice or demand and without affecting the validity or enforceability of
this Guaranty or giving rise to any limitation, impairment or discharge of the
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of any of the Guaranteed
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment of this Guaranty or the Guaranteed Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person with respect to
the Guaranteed Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that the Lender or the other Beneficiaries,
or any of them, may have against any such security, consistent with the
Agreement, the Swaps and any applicable security agreements, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and (f) exercise any other rights available to the Lender or the other
Beneficiaries, or any of them, under the Credit Documents or the Swaps.

 

5



--------------------------------------------------------------------------------

Section 4.    No Discharge. This Guaranty and the obligations of the Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
limitation, impairment or discharge for any reason (other than the payment in
full of the Guaranteed Obligations), including without limitation the occurrence
of any of the following, whether or not the Guarantor shall have had notice or
knowledge of any of them: (a) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy with respect to the Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guaranteed Obligations, (b) any waiver or modification
of, or any consent to departure from, any of the terms or provisions of the
Agreement, any of the other Credit Documents, the Swaps or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, (c) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect, (d) the application of payments received from any
source to the payment of indebtedness other than the Guaranteed Obligations,
even though the Lender or the other Beneficiaries, or any of them, might have
elected to apply such payment to any part or all of the Guaranteed Obligations,
(e) any failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guaranteed Obligations, (f) any defenses,
set-offs or counterclaims which any Borrower may assert against the Lender or
any other Beneficiary in respect of the Guaranteed Obligations, including but
not limited to failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury, and (g) any
other act or thing or omission, or delay to do any other act or thing, which may
or might in any manner or to any extent alter or vary the risk of the Guarantor
as an obligor in respect of the Guaranteed Obligations.

Section 5.    Waivers. To the fullest extent permitted by Law, the Guarantor
waives, for the benefit of the Lender and for the benefit of the other
Beneficiaries: (a) any right to require the Lender or the other Beneficiaries,
as a condition of payment or performance by the Guarantor, to (i) proceed
against the Borrower, any other guarantor of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor of the Guaranteed Obligations or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of any Beneficiary in favor of the Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of the Borrower including, without limitation, any defense
based on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of the Borrower from any cause other
than payment in full of the Guaranteed Obligations; (c) any defense based upon
any statute or rule of Law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon the Lender’s or any other
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations; (e) (i) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder or the enforcement hereof, (ii) any rights to
set-offs, recoupments and counterclaims, and (iii) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Agreement,
notices of default or early termination under any Swap Agreement or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the Borrower and notices of any of the
matters referred to in Sections 3 and 4 of this Guaranty and any right to
consent to any thereof; and (g) to the extent permitted by Law, any other
defenses or benefits that may be derived from or afforded by Law which limit the
liability of or exonerate guarantors or sureties.

 

6



--------------------------------------------------------------------------------

Section 6.    Guarantor’s Rights of Subrogation, Contribution, Etc.;
Subordination of Other Obligations. Until the Guaranteed Obligations shall have
been paid in full and any duties of the Lender to continue to fund any of the
Loans shall have been irrevocably terminated and all Swaps are no longer in
effect, the Guarantor shall withhold exercise of (a) any claim, right or remedy,
direct or indirect, that the Guarantor now has or may hereafter have against the
Borrower or any of its assets in connection with this Guaranty or the
performance by the Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (i) any right of
subrogation, reimbursement or indemnification that the Guarantor now has or may
hereafter have against the Borrower, (ii) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against the Borrower, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary and (b) any right of contribution the Guarantor now has or may
hereafter have against any other guarantor of any of the Guaranteed Obligations.
The Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification the Guarantor may have against any of the Borrower or against
any collateral or security, and any rights of contribution the Guarantor may
have against any such other guarantor, shall be junior and subordinate to any
rights the Lender or the other Beneficiaries may have against the Borrower, to
all right, title and interest the Lender or the other Beneficiaries may have in
any such collateral or security, and to any right the Lender or the other
Beneficiaries may have against such other guarantor. Any indebtedness of the
Borrower now or hereafter held by the Guarantor is subordinated in right of
payment to the Guaranteed Obligations, and any such indebtedness of the Borrower
to the Guarantor collected or received by the Guarantor after an Event of
Default has occurred and is continuing, and any amount paid to the Guarantor on
account of any subrogation, reimbursement, indemnification or contribution
rights referred to in the preceding paragraph when all Guaranteed Obligations
have not been paid in full, shall be held in trust for the Lender on behalf of
the Beneficiaries and shall forthwith be paid over to the Lender for the benefit
of Beneficiaries to be credited and applied against the Guaranteed Obligations.

Section 7.    Expenses. The Guarantor agrees to pay, or cause to be paid, on
demand, and to save the Lender and the other Beneficiaries harmless against
liability for, (a) any and all Lender Expenses, including Lender Expenses
incurred or expended by the Lender or any other Beneficiary in connection with
the enforcement of or preservation of any rights under this Guaranty and (b) any
and all reasonable costs and expenses (including those arising from rights of
indemnification) required to be paid by the Guarantor under the provisions of
the Agreement or any other Credit Document.

Section 8.    Financial Condition of Borrower. No Beneficiary shall have any
obligation, and the Guarantor waives any duty on the part of any Beneficiary, to
disclose or discuss with the Guarantor its assessment, or the Guarantor’s
assessment, of the financial condition of the Borrower or any matter or fact
relating to the business, operations or condition of the Borrower. The Guarantor
acknowledges that it has adequate means to obtain information from the Borrower
on a continuing basis concerning the financial conditions of the Borrower and
any of the Borrower’s abilities to perform its obligations under the Credit
Documents and the Swaps, and the Guarantor assumes the responsibility for being
and keeping informed of the financial condition of the Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.

Section 9.    Representations and Warranties. The Guarantor makes, for the
benefit of the Beneficiaries, each of the representations and warranties made in
the Agreement by the Borrower as to the Guarantor, its assets, financial
condition, operations, organization, legal status, business and the Credit
Documents to which it is a party.

 

7



--------------------------------------------------------------------------------

Section 10.    Covenants. The Guarantor agrees that, so long as any part of the
Guaranteed Obligations shall remain unpaid or the Lender shall have any
commitment to advance proceeds of the Loan or any Swap Provider shall have any
obligation under any Swap Agreement, the Guarantor will perform or observe all
of the terms, covenants and agreements that the Credit Documents state that the
Guarantor is to perform or observe or Borrower is to cause the Guarantor to
perform or observe.

Section 11.    Set Off. Upon the occurrence and during the continuation of any
Event of Default, in addition to any other rights any Beneficiary may have under
law or in equity, if any amount shall at such time be due and owing by the
Guarantor to any Beneficiary under this Guaranty, such Beneficiary is authorized
upon the occurrence and during the continuation of any Event of Default, from
time to time during such continuation of such Event of Default, without notice
(any such notice being expressly waived), to set off and to appropriate and to
apply any and all deposits (general or special, including but not limited to
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness of such Beneficiary owing to a Guarantor and any
other property of the Guarantor held by a Beneficiary to or for the credit or
the account of the Guarantor against and on account of the Guaranteed
Obligations and liabilities of the Guarantor to any Beneficiary under this
Guaranty.

Section 12.    Amendments and Waivers. No amendment, modification, termination
or waiver of any provision of this Guaranty, and no consent to any departure by
the Guarantor therefrom, shall in any event be effective without the written
concurrence of the Lender, any other then existing Beneficiaries, and, in the
case of any such amendment or modification, the Guarantor. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

Section 13.    Rights Are Cumulative. The rights, powers and remedies given to
the Beneficiaries by this Guaranty are cumulative and shall be in addition to
and independent of all rights, powers and remedies given to the Beneficiaries by
virtue of any Laws or in any of the Credit Documents or the Swaps or any
agreements between the Guarantor and one or more Beneficiaries or between the
Borrower and one or more Beneficiaries. Any forbearance or failure to exercise,
and any delay by any Beneficiary in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

Section 14.    Severability. If any provision of this Guaranty is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

Section 15.    Assignability; Successors and Assigns. This Guaranty may be
assigned by the Lender in accordance with the terms of Section 9.06 of the
Agreement. This Guaranty shall inure to the benefit of Beneficiaries and their
respective successors and permitted assigns.

Section 16.    Acknowledgment of Benefits. The Guarantor acknowledges that the
Guaranteed Obligations are being incurred for and will inure to its direct and
indirect benefit.

Section 17.    Reinstatement. In the event that all or any portion of the
Guaranteed Obligations is paid by the Borrower, the obligations of the Guarantor
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) is
rescinded or recovered directly or indirectly from the Beneficiaries as a
preference, fraudulent transfer or

 

8



--------------------------------------------------------------------------------

otherwise, and any such payments that are so rescinded or recovered shall
constitute Guaranteed Obligations.

Section 18.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE GOVERNING STATE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS RULES OR ANY RULES OR PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER JURISDICTION.

Section 19.    Jurisdiction. THE GUARANTOR (BY EXECUTION OF THIS GUARANTY) AND
THE BENEFICIARIES (BY ACCEPTANCE OF THIS GUARANTY) EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE GOVERNING STATE FOR
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
OTHER CREDIT DOCUMENTS. THE GUARANTOR AND EACH BENEFICIARY HEREBY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.

Section 20.    Venue. THE GUARANTOR (BY EXECUTION OF THIS GUARANTY) AND THE
BENEFICIARIES (BY ACCEPTANCE OF THIS GUARANTY) EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE OTHER CREDIT DOCUMENTS IN ANY COURT OF THE GOVERNING STATE. THE GUARANTOR
AND EACH BENEFICIARY EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Section 21.    Service of Process. THE GUARANTOR (BY EXECUTION OF THIS GUARANTY)
AND THE BENEFICIARIES (BY ACCEPTANCE OF THIS GUARANTY) EACH HEREBY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
9.01 OF THE AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF THE
GUARANTOR OR ANY BENEFICIARY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

Section 22.    Waiver of Jury Trial. THE GUARANTOR (BY EXECUTION OF THIS
GUARANTY) AND THE BENEFICIARIES (BY ACCEPTANCE OF THIS GUARANTY) EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, THE AGREEMENT, ANY OTHER
CREDIT DOCUMENTS, OR THE GUARANTEED OBLIGATIONS. THE GUARANTOR (BY EXECUTION OF
THIS GUARANTY) AND THE BENEFICIARIES (BY ACCEPTANCE OF THIS GUARANTY) EACH
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, LENDER OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

 

9



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO AND ACCEPT, RESPECTIVELY, THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

Signature Page to Guaranty Agreement:

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer to be effective as of the date
first written above.

 

GUARANTOR: FREIGHTCAR AMERICA LEASING, LLC,
a Delaware limited liability company By:  

 

  Name: Daniel Wallace   Title: Vice President and General Manager, Leasing
Address:

FreightCar America Leasing, LLC

2 N. Riverside Plaza, #1300

Chicago, IL 60606 Attention: Dan Wallace Telephone: 312-928-1071 Facsimile:
312-928-0890 Email: dwallace@freightcar.net With a copy to: FreightCar America,
Inc.
2 N. Riverside Plaza, #1300 Chicago, IL 60606 Attention: General Counsel
Telephone: 312-928-0045 Facsimile: 312-928-0890 Email: gvlamis@freightcar.net



--------------------------------------------------------------------------------

Exhibit E to

Credit Agreement

Form of Note

 

Buffalo, New York    $                         , 20       

REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned FREIGHTCAR AMERICA LEASING 1, LLC, a
Delaware limited liability company (the “Borrower), promises to pay to the order
of M & T BANK, a New York banking corporation (the “Lender”), at One M&T Plaza,
8th Floor, Buffalo, New York 14203, or at such other places as the Lender may
from time to time designate, the principal sum of
                                    Dollars ($        ), or the unpaid portion
thereof as has been advanced to the Borrower as proceeds of the “Loan” or
“Loans” under the “Credit Facility,” as such terms are defined and described in
the Credit Agreement dated to be effective as of even date herewith, as amended
from time to time (as amended, the “Agreement”) between the Borrower and the
Lender, together with interest on the unpaid principal balance from time to time
outstanding at the rate or rates specified in the Agreement until paid in full
and any and all other sums which may be owing to the Lender by the Borrower
pursuant to this Revolving Credit Note, on or before the earliest of (a) the
“Maturity Date” as such term is defined in the Agreement or (b) such earlier
date as required by the Agreement. This Revolving Credit Note is the “Note,” as
such term is defined in the Agreement. All terms used in this Revolving Credit
Note without definition shall have the respective meanings given to such terms
in the Agreement. The following terms shall apply to this Revolving Credit Note.

1.    Interest Rates, Calculation Of Interest, Obligations And Terms Of
Repayment; And Rights Of Prepayment. The Borrower agrees to pay principal and
all interest which accrues on the unpaid balance of this Revolving Credit Note
from the date of this Revolving Credit Note until such time as the obligations
evidenced hereunder have been paid in full, at the times and in accordance with
the covenants, procedures and requirements set forth in the Agreement. Interest
shall accrue, be payable, and shall be calculated as provided for in the
Agreement. The Borrower further promises to pay all default interest, late
payment charges, fees, Lender Expenses, and other Obligations as are required by
the Agreement to be made by the Borrower to or for the account of the Lender.
The principal balance of this Revolving Credit Note, together with all other
unpaid interest and all other Obligations shall be payable in full on or before
the Maturity Date. The Borrower’s right to prepay any or all sums due pursuant
to this Revolving Credit Note shall be governed by the terms and conditions of
the Agreement.

2.     Interest Rate After Judgment. If judgment is entered against the Borrower
on this Revolving Credit Note, the amount of the judgment entered (which may
include principal, interest, fees, and costs) shall bear interest at the higher
of the maximum interest rate imposed upon judgments by applicable Law or the
Default Rate, to be determined on the date of the entry of the judgment.

3.     Expenses Of Collection And Attorneys’ Fees. Should this Revolving Credit
Note be referred to an attorney for collection, whether or not suit is filed,
the Borrower shall pay all of the Lender’s reasonable out-of-pocket costs, fees
and expenses resulting from such referral, including reasonable attorneys’ fees,
as set forth in the Agreement.

4.    Waiver Of Protest. The Borrower, and all parties to this Revolving Credit
Note, whether maker, indorser, or guarantor, waive presentment, notice of
dishonor and protest.

5.    Extensions Of Maturity. All parties to this Revolving Credit Note, whether
maker, indorser, or guarantor, agree that the maturity of this Revolving Credit
Note, or any payment due hereunder, may be extended at any time or from time to
time without releasing, discharging, or affecting the liability of such party.

6.    Manner And Method Of Payment. All payments called for in this Revolving
Credit Note shall be made in U.S. Dollars and in immediately available funds at
any banking office of the Lender. Payments shall be made on a Business Day and
on the terms further set forth in the Agreement.



--------------------------------------------------------------------------------

7.    Notices. Any notice or demand required or permitted by or in connection
with this Revolving Credit Note shall be given in the manner specified in the
Agreement for the giving of notices under the Agreement.

8.    Assignability. This Revolving Credit Note may be assigned by the Lender or
by any subsequent holder of this Revolving Credit Note to the extent not
expressly prohibited by the stated terms of Section 9.06 of the Agreement.

9.    Binding Nature. This Revolving Credit Note shall inure to the benefit of
and be enforceable by the Lender and the Lender’s successors and permitted
assigns, and shall be binding and enforceable against the Borrower and the
Borrower’s successors and assigns.

10.    Invalidity Of Any Part. If any provision or part of any provision of this
Revolving Credit Note shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Revolving Credit Note and this
Revolving Credit Note shall be construed as if such invalid, illegal or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality, or unenforceability.

11.    Governing Law. This Revolving Credit Note shall be governed by, and
construed in accordance with, the laws of the Governing State, without reference
to its conflict of laws rules or any rules or principles that would require the
application of any other jurisdiction.

12.    Consent To Jurisdiction; Agreement As To Venue. As set forth in
Section 9.12 of the Agreement, the Borrower (by execution of this Revolving
Credit Note) and the Lender (by acceptance of this Revolving Credit Note) each
hereby irrevocably and unconditionally consents to the nonexclusive jurisdiction
of any state or federal court located in the Governing State for any action or
proceeding arising out of or relating to this Revolving Credit Note, and the
Borrower and the Lender each hereby agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. As set forth in Section 9.13 of the Agreement, the Borrower (by execution
of this Revolving Credit Note) and the Lender (by acceptance of this Revolving
Credit Note) each hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Revolving Credit Note in any court of the Governing
State referred to above, and each hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

13.    Unconditional Obligations. The Borrower’s obligations pursuant to this
Revolving Credit Note shall be the absolute and unconditional duty and
obligation of the Borrower and shall be independent of any rights of set-off,
recoupment or counterclaim which the Borrower might otherwise have against the
Lender, and the Borrower shall pay absolutely the payments of principal,
interest, fees and expenses required hereunder, free of any deductions and
without abatement, diminution or set-off.

14.    Effective Date. This Revolving Credit Note is to be considered effective
and enforceable as of the date set forth on the first page hereof, independent
of the date of actual execution and delivery.

15.    Tense; Gender; Section Headings. As used herein, the singular includes
the plural and the plural includes the singular. A reference to any gender also
applies to any other gender. The section headings are for convenience of
reference only, are not part of this Revolving Credit Note and shall not affect
the construction of, or be taken into consideration in interpreting, this
Revolving Credit Note.

16.    WAIVER OF JURY TRIAL. THE BORROWER (BY EXECUTION OF THIS REVOLVING CREDIT
NOTE) AND THE LENDER OR OTHER HOLDER OF THIS REVOLVING CREDIT NOTE (BY
ACCEPTANCE OF THIS REVOLVING CREDIT NOTE) EACH HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS REVOLVING CREDIT NOTE, THE AGREEMENT, ANY OTHER CREDIT
DOCUMENTS, OR THE OBLIGATIONS. THE BORROWER

 

2



--------------------------------------------------------------------------------

(BY EXECUTION OF THIS REVOLVING CREDIT NOTE) AND THE LENDER OR OTHER HOLDER OF
THIS REVOLVING CREDIT NOTE (BY ACCEPTANCE OF THIS REVOLVING CREDIT NOTE) EACH
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, LENDER OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
THE CREDIT FACILITY AND THE LOANS EVIDENCED HEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

Signature Page to Revolving Credit Note:

IN WITNESS WHEREOF, the Borrower has duly executed this Revolving Credit Note as
of the date first above written.

 

WITNESS/ATTEST:     BORROWER:    

FREIGHTCAR AMERICA LEASING 1, LLC,

a Delaware limited liability company

 

    By:                                       
                                                               
Name:                                   
                                                     
Title                                   
                                                 



--------------------------------------------------------------------------------

Exhibit F to

Credit Agreement

Form of Loan Request

FORM OF LOAN REQUEST

Date:                 , 20    

 

To:

   M & T Bank    One Light Street, 16th Floor    Baltimore, MD 21202   
Attention: Erica S. Cariello, Vice President

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 16, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between FreightCar America Leasing 1, LLC (“Borrower”), and
M&T Bank (“Lender”).

Pursuant to Section 2.01.2 of the Agreement, the Borrower hereby requests a Loan
advance as follows (“Proposed Borrowing”):

1.    The purpose of the Proposed Borrowings is as follows:
                                         
                                       .

2.     The aggregate amount of the Proposed Borrowings is
$                                         
                                       .

3.     The requested Borrowing Date is                                          
                                                                          .

The Borrower hereby represents and warrants as follows at the time of this Loan
Request and upon giving effect to the Proposed Borrowings: (a) the Proposed
Borrowings requested in this Loan Request comply with all of the requirements
set forth in Sections 2.01, 2.01.2, 2.01.3 and 2.01.5 of the Agreement; (b) the
Borrowing Base Certificate attached hereto is hereby confirmed and demonstrates
sufficient availability for the Proposed Borrowing; and (c) all of the
conditions precedent to advances of proceeds of Revolving Credit Loans as set
forth in Section 4.01 (as to any initial borrowing on the Closing Date) and in
Section 4.02 of the Agreement (as to all borrowings) have been satisfied.

Attached hereto is a Borrowing Base Certificate and, to the extent not
previously provided to the Lender, all of the required Borrowing Base Request
Documentation and Requirements.

IN WITNESS WHEREOF, the Borrower has caused this Loan Request to be executed by
its Authorized Person as of the date and year first written above.

 

BORROWER: FREIGHTCAR AMERICA LEASING 1, LLC
By:                                                                      
Name:                                                                  
Title:                                                                    



--------------------------------------------------------------------------------

(Subject to review of applicable Leases and Subleases)

Exhibit G to

Credit Agreement

Form of Notice and Acknowledgment

NOTICE AND ACKNOWLEDGMENT OF ASSIGNMENT

[Insert – Date]

[Insert – Name of Lessee]

[Insert – Address of Lessee]

 

  RE:

Notice and Acknowledgement of Assignment pursuant to a Credit Agreement (“Credit
Agreement”), a Security Agreement (the “Security Agreement”), and other Credit
Documents, as defined in the Credit Agreement (collectively, the “Credit
Documents”), between M&T Bank (the “Lender”) and FreightCar America Leasing 1,
LLC (the “Borrower”).

To Whom It May Concern:

Pursuant to the Credit Documents, the Lender has financed for Borrower certain
railcars and related inventory and equipment described therein (collectively,
the “Railcars”). Borrower has requested permission from the Lender to lease and
or to continue to lease certain of the Railcars (the “Leased Equipment”) to
[Insert – Name of Lessee] (“Lessee”), pursuant to the following (as amended,
the “Lease”):

That certain                                                              dated
                                         , 20    , to that certain [Master]
Lease dated as of                                                          
        , 20    , each by and between                                          
                                                               , as lessee, and
Borrower,                                          
                                                                  , as lessor.

The Lender is willing to consent to such leasing, subject to the terms of the
Credit Documents including, among other things, the Lender’s receipt of this
Notice And Acknowledgement of Assignment (this “Notice”).

Borrower hereby gives Lessee notice that Borrower has collaterally assigned to
the Lender all of Borrower’s right, title and interest in and to (but none of
its obligations under) the Lease, as security for the performance of Borrower’s
obligations under the Credit Documents. In order to induce the Lender to consent
to the Lease, by signing below, Lessee hereby consents to the assignment and
acknowledges and agrees as follows:

 

1.

The Lender is entitled to enforce all rights so assigned but does not assume any
of the obligations of Borrower under the Lease. LESSEE HEREBY WAIVES, AND AGREES
NOT TO ASSERT AGAINST THE LENDER, ANY DEFENSE (OTHER THAN PAYMENT), COUNTERCLAIM
OR OFFSET THAT LESSEE MAY HAVE AGAINST BORROWER. Lessee acknowledges that no
such assignment will materially change Lessee’s duties under the Lease or
materially increase its burdens or risks under the Lease.

 

2.

The Lease is valid, in full force and effect, enforceable against the Lessee in
accordance with the terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principals of equity whether applied by a
court of law or equity). No defaults exist thereunder and Borrower has performed
all obligations required to be performed under the Lease through the date
hereof. There have been no amendments, modifications or waivers with respect to
the Lease [except as set forth on Schedule 1 attached hereto].

 

3.

Lessee agrees that until it receives notice of Borrower’s default under the
Credit Documents from the Lender, Lessee will continue to make to Borrower its
regular rent payments due under the Lease. Upon receipt of notice of Borrower’s
default under the Credit Documents, Lessee shall make all rent payments



--------------------------------------------------------------------------------

 

due, and to provide all notices and other information required to be provided,
under the Lease directly to the Lender, free of any offsets, claims or defenses
of any kind whatsoever. Lessee shall have no duty to investigate the accuracy of
any such direction or inquire as to its validity.

 

4.

Lessee acknowledges that Borrower’s obligations under the Lease are the sole
responsibility of Borrower, and the Lender shall have no obligations of Borrower
thereunder. Lessee agrees to look solely to Borrower and not to the Lender for
performance of Borrower’s obligations under the Lease, including, without
limitation, the obligations of maintenance and indemnity, if any. The Lease
shall continue in full force and effect, notwithstanding any failure by Borrower
to perform any of its obligations therein.

 

5.

The Lease and all of Lessee’s obligations thereunder, including without
limitation the obligation to make all rent payments thereunder, are absolute and
irrevocable and shall continue in full force and effect without abatement and
regardless of any cause or reason whatsoever, except as expressly set forth in
the Lease.

 

6.

Lessee shall obtain or execute all such documents and instruments as the Lender
may reasonably deem necessary in order to effectuate the collateral assignment
by Borrower to Lender.

 

7.

The Lease has been duly authorized by Lessee’s governing body (if required by
the terms of the Lessee’s governing documents). Each person executing the Lease
on behalf of Lessee was duly authorized to take such action.

 

8.

Any rights Lessee may have in or to the Leased Equipment by virtue of the Lease,
including Lessee’s right to possession of the Leased Equipment and any purchase
or renewal options, are subordinate, junior and subject to the Lender’s rights
and interests; [provided that the Lender will comply with the covenant of quiet
enjoyment provided in Section          of the Lease.]5 To the extent requested
by the Lender, Lessee shall take all action necessary to perfect and protect all
rights, titles and interests of the Lender in the Lease and the Leased Equipment
under the Uniform Commercial Code and other applicable law.

 

9.

Lessee acknowledges that Borrower’s collateral assignment of the Lease to the
Lender shall not preclude further assignments of the Lease by the Lender and
shall not relieve Lessee of any of its duties pursuant to the Lease should such
further assignments be made.

 

10.

All notices to the Lender shall be given in the manner required by the Lease to
the following address:

 

  M&T Bank



  One

Light Street, 16th Floor

  Baltimore, Maryland

21202

  Attention: Erica

S. Cariello, Vice President

 

11.

There has been no prepayment of rent or other sums payable under the Lease. As
of the date hereof, (a) there are                  railcars leased under the
Lease, and (b) there are                  scheduled monthly rental payments
under the Lease remaining prior to the end of the Lease term
(                                     , 20    ), each in the amount of
$                 ($                /Railcar per month).

 

5 

NTD: Not applicable to a Full Service Lease.

 

7



--------------------------------------------------------------------------------

Signature Page to Notice of Acknowledgment of Assignment:

 

Very truly yours, [Insert – Name of Borrower]
By:                                                                      
Name:                                                                 
Title:                                                                   

 

Acknowledged and agreed this                day of                      
       , 20       [Insert – Name of Lessee]  
By:                                                                   
Name:                                                              
Title:                                                                

 

8



--------------------------------------------------------------------------------

Exhibit H-1 to

Credit Agreement

Form of U.S. Tax Compliance Certificate

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 16, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between FreightCar America Leasing 1, LLC, a Delaware limited
liability company (“Borrower”) and M&T Bank (“Lender”).

Pursuant to the provisions of Section 2.05.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan (as well as the Note evidencing such Loan) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Lender and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower, and (2) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:                                     
                                                           Name:  
        Title:   Date:                , 20[        ]  

 

9



--------------------------------------------------------------------------------

Exhibit H-2 to

Credit Agreement

Form of U.S. Tax Compliance Certificate

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 16, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between FreightCar America Leasing 1, LLC, a Delaware limited
liability company (“Borrower”) and M&T Bank (“Lender”).

Pursuant to the provisions of Section 2.05.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:                                     
                                                           Name:  
        Title:   Date:                 , 20[        ]  

 

10



--------------------------------------------------------------------------------

Exhibit H-3 to

Credit Agreement

Form of U.S. Tax Compliance Certificate

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 16, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between FreightCar America Leasing 1, LLC, a Delaware limited
liability company (“Borrower”) and M&T Bank (“Lender”).

Pursuant to the provisions of Section 2.05.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:                                     
                                                           Name:  
        Title:   Date:                 , 20[        ]  

 

11



--------------------------------------------------------------------------------

Exhibit H-4 to

Credit Agreement

Form of U.S. Tax Compliance Certificate

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 16, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between FreightCar America Leasing 1, LLC, a Delaware limited
liability company (“Borrower”) and M&T Bank (“Lender”).

Pursuant to the provisions of Section 2.05.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan
(as well as the Note evidencing such Loan) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as the Note evidencing such Loan), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Credit Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Lender and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower, and (2) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]    By:                                 
                                                                Name:   
        Title:    Date:                 , 20[        ]   